Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 1 of 105 PageID #: 2319




                         Exhibit 1
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 2 of 105 PageID #: 2320
                                                                               EXECUTION COPY


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

     ISRAEL SANCHEZ, Individually and On             Case No. 4:17-cv-00806-AGF
     Behalf of All Others Similarly Situated,

                          Plaintiff,

           v.

     CENTENE CORP., MICHAEL F.
     NEIDORFF, and JEFFREY A.
     SCHWANEKE,

                          Defendants.

                    STIPULATION AND AGREEMENT OF SETTLEMENT

           This Stipulation and Agreement of Settlement, dated as of March 5, 2020 (the

 “Stipulation”) is entered into between (a) Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund

 (“Lead Plaintiff”), on behalf of itself and the Settlement Class (defined below); and (b) defendant

 Centene Corporation (“Centene” or the “Company”) and defendants Michael F. Neidorff and

 Jeffrey A. Schwaneke (the “Individual Defendants” and, with Centene, “Defendants”), by and

 through their counsel of record, and embodies the terms and conditions of the settlement of the

 above-captioned action (the “Action”).1 Subject to the approval of the Court and the terms and

 conditions expressly provided herein, this Stipulation is intended to fully, finally and forever

 compromise, settle, release, resolve, discharge and dismiss with prejudice the Action and all

 Released Plaintiffs’ Claims (defined below).




 1
   All terms with initial capitalization not otherwise defined herein shall have the meanings ascribed
 to them in ¶ 1.
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 3 of 105 PageID #: 2321



        WHEREAS:

        A.      On November 14, 2016, a class action complaint was filed in the United States

 District Court for the Central District of California, styled Sanchez v. Centene Corp. On January

 18, 2017, Defendants moved to transfer the Action to the United States District Court for the

 Eastern District of Missouri (the “Court”), pursuant to 28 U.S.C. § 1404(a). On March 1, 2017,

 the United States District Court for the Central District of California (the Honorable André Birotte

 Jr.) granted the motion to transfer.

        B.      By Order dated May 1, 2017, the Court appointed Louisiana Sheriffs’ Pension &

 Relief Fund as Lead Plaintiff for the Action; and approved Lead Plaintiff’s selection of Bernstein

 Litowitz Berger & Grossmann LLP as Lead Counsel for the class.

        C.      On July 17, 2017, Lead Plaintiff filed and served the Consolidated Class Action

 Complaint (the “Complaint”) asserting claims against all Defendants under Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder,

 and against the Individual Defendants under Section 20(a) of the Exchange Act.

        D.      On September 15, 2017, Defendants served and filed a motion to dismiss the

 Complaint. On October 30, 2017, Lead Plaintiff served its memorandum of law in opposition to

 this motion and, on November 27, 2017, Defendants served their reply papers. The Court held

 oral argument on the motion of February 22, 2018.

        E.      On August 30, 2019, the Court issued its Memorandum Opinion and Order granting

 in part and denying in part Defendants’ motion to dismiss the Complaint.

        F.      On September 27, 2019, Defendants filed and served their Answer to the

 Complaint.




                                                  2
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 4 of 105 PageID #: 2322



         G.      In late 2019, the Parties agreed to engage in private mediation in an attempt to

 resolve the Action and further agreed to the appointment of Michelle Yoshida of Phillips ADR to

 act as mediator. A mediation session before Ms. Yoshida was held on January 29, 2020. At the

 conclusion of that mediation session, the Parties accepted Ms. Yoshida’s mediator’s

 recommendation to settle the Action and release all claims against Defendants and Defendants’

 Releasees in return for a cash payment by or on behalf of Defendants of $7,500,000.00 for the

 benefit of the Settlement Class.

         H.      This Stipulation (together with the exhibits hereto) reflects the final and binding

 agreement between the Parties.

         I.      Based upon their investigation, prosecution, and mediation of the case, Lead

 Plaintiff and Lead Counsel have concluded that the terms and conditions of this Stipulation are

 fair, reasonable, and adequate to Lead Plaintiff and the other members of the Settlement Class, and

 in their best interests. Based on Lead Plaintiff’s direct oversight of the prosecution of this matter

 and with the advice of its counsel, Lead Plaintiff has agreed to settle and release the Released

 Plaintiffs’ Claims pursuant to the terms and provisions of this Stipulation, after considering, among

 other things: (a) the financial benefit that Lead Plaintiff and the other members of the Settlement

 Class will receive under the proposed Settlement; and (b) the significant risks and costs of

 continued litigation and trial.

         J.      Defendants are entering into this Stipulation solely to eliminate the uncertainty,

 burden, and expense of further protracted litigation. As set forth in ¶ 38 below, each of the

 Defendants denies any wrongdoing, and this Stipulation shall in no event be construed or deemed

 to be evidence of or an admission or concession on the part of any of the Defendants with respect

 to any claim or allegation of any fault or liability or wrongdoing or damage whatsoever, or any



                                                  3
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 5 of 105 PageID #: 2323



 infirmity in the defenses that Defendants have, or could have, asserted. Defendants expressly deny

 that Lead Plaintiff has asserted any valid claims as to any of them, and expressly deny any and all

 allegations of fault, liability, wrongdoing, or damages whatsoever. Defendants have determined

 that it is desirable and beneficial to them that the Action be settled in the manner and upon the

 terms and conditions set forth in this Stipulation. Further, this Stipulation shall in no event be

 construed or deemed to be evidence of or an admission or concession on the part of Lead Plaintiff

 of any infirmity in any of the claims asserted in the Action, or an admission or concession that any

 of the Defendants’ defenses to liability had any merit.

         K.     This Stipulation constitutes a compromise of all matters that are in dispute between

 the Parties.

         NOW THEREFORE, it is hereby STIPULATED AND AGREED, by and among Lead

 Plaintiff (on behalf of itself and all other members of the Settlement Class) and Defendants, by

 and through their respective undersigned attorneys and subject to the approval of the Court

 pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, that, in consideration of the benefits

 flowing to the Parties from the Settlement, all Released Plaintiffs’ Claims as against the

 Defendants’ Releasees and all Released Defendants’ Claims as against the Plaintiffs’ Releasees

 shall be settled and released, and the Action shall be dismissed with prejudice upon and subject to

 the terms and conditions set forth below.

                                           DEFINITIONS

         1.     As used in this Stipulation and any exhibits attached hereto and made a part hereof,

 the following capitalized terms shall have the following meanings:

                (a)    “Action” means the securities class action in the matter styled Sanchez v.

 Centene Corp., Case No. 4:17-cv-00806-AGF.



                                                   4
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 6 of 105 PageID #: 2324



                (b)   “Authorized Claimant” means a Settlement Class Member who submits a

 Claim to the Claims Administrator that is approved by the Court for payment from the Net

 Settlement Fund.

                (c)   “Centene” or the “Company” means Centene Corporation.

                (d)   “Claim” means a paper claim submitted on a Proof of Claim Form or an

 electronic claim that is submitted to the Claims Administrator.

                (e)   “Claim Form” or “Proof of Claim Form” means the form, substantially in

 the form attached hereto as Exhibit 2 to Exhibit A, that a Claimant must complete and submit

 should that Claimant seek to share in a distribution of the Net Settlement Fund.

                (f)   “Claimant” means a person or entity that submits a Claim to the Claims

 Administrator seeking to be eligible to share in the proceeds of the Net Settlement Fund.

                (g)   “Claims Administrator” means the firm retained by Lead Counsel, subject to

 approval of the Court, to provide all notices approved by the Court to potential Settlement Class

 Members and to administer the Settlement.

                (h)   “Class Distribution Order” means an order entered by the Court authorizing

 and directing that the Net Settlement Fund be distributed, in whole or in part, to Authorized

 Claimants.

                (i)   “Class Period” means the period from May 24, 2016 through July 25, 2016,

 inclusive.

                (j)   “Complaint” means the Consolidated Class Action Complaint filed July 17,

 2017.

                (k)   “Court” means the United States District Court for the Eastern District of

 Missouri.



                                                 5
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 7 of 105 PageID #: 2325



                  (l)   “Defendants” means Centene and the Individual Defendants.

                  (m)   “Defendants’ Counsel” means Skadden, Arps, Slate, Meagher & Flom LLP.

                  (n)   “Defendants’ Releasees” means Defendants and their current and former

 parents, affiliates, subsidiaries, controlling persons, associates, related or affiliated entities, and

 each and all of their respective past or present officers, directors, employees, partners, members,

 principals, agents, representatives, attorneys, financial or investment advisors, consultants,

 underwriters, investment bankers, commercial bankers, advisors, insurers, reinsurers, heirs,

 spouses, executors, trustees, general or limited partners or partnerships, limited liability

 companies, members, joint ventures, personal or legal representatives, estates, administrators,

 predecessors, successors or assigns, or any member of their Immediate Family, marital

 communities, or any trusts for which any of them are trustees, settlors or beneficiaries or anyone

 acting or purporting to act for or on behalf of them or their successors or collectively.

                  (o)   “Effective Date” with respect to the Settlement means the date on which all

 of the events and conditions specified in ¶ 32 of this Stipulation have been met and have occurred

 or have been waived.

                 (p)    “ERISA” means the Employee Retirement Income Security Act of 1974, as

 amended.

                 (q)    “Escrow Account” means an account maintained at Huntington National

 Bank wherein the Settlement Amount shall be deposited and held in escrow under the control of

 Lead Counsel.

                  (r)   “Escrow Agent” means Huntington National Bank.




                                                   6
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 8 of 105 PageID #: 2326



                 (s)   “Escrow Agreement” means the agreement between Lead Counsel and the

 Escrow Agent setting forth the terms under which the Escrow Agent shall maintain the Escrow

 Account.

                 (t)   “Final,” with respect to the Judgment, means: (i) if no appeal is filed, the

 expiration date of the time provided for filing or noticing any appeal under any applicable rule,

 including the Federal Rules of Appellate Procedure; or (ii) if there is an appeal from the judgment

 or order, (a) the date of final dismissal of all such appeals, or the final dismissal of any proceeding

 on certiorari or otherwise, or (b) the date the judgment or order is finally affirmed on an appeal,

 the expiration of the time to file a petition for a writ of certiorari or other form of review, or the

 denial of a writ of certiorari or other form of review, and, if certiorari or other form of review is

 granted, the date of final affirmance following review pursuant to that grant. However, any appeal

 or proceeding seeking subsequent judicial review pertaining solely to an order issued with respect

 to (i) attorneys’ fees, costs or expenses, (ii) the plan of allocation of Settlement proceeds (as

 submitted or subsequently modified), or (iii) the procedures for determining Authorized

 Claimants’ Claims, shall not in any way delay or preclude a judgment from becoming Final.

                 (u)   “Immediate Family” means heirs, children, stepchildren, parents,

 stepparents, spouses, siblings, mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law,

 brothers-in-law, and sisters-in-law. As used in this paragraph, “spouse” shall mean a husband, a

 wife, or a partner in a state-recognized domestic relationship or civil union.

                 (v)   “Individual Defendants” means Michael F. Neidorff and Jeffrey A.

 Schwaneke.

                 (w)   “Judgment” means the judgment and order of dismissal, substantially in the

 form attached hereto as Exhibit B, to be entered by the Court approving the Settlement.



                                                   7
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 9 of 105 PageID #: 2327



                (x)    “Lead Counsel” means the law firm of Bernstein Litowitz Berger &

 Grossmann LLP.

                (y)    “Lead Plaintiff” means Louisiana Sheriffs’ Pension & Relief Fund.

                (z)    “Litigation Expenses” means costs and expenses incurred in connection with

 commencing, prosecuting and settling the Action (which may include the costs and expenses of

 Lead Plaintiff directly related to its representation of the Settlement Class), for which Lead

 Counsel intends to apply to the Court for payment or reimbursement from the Settlement Fund.

                (aa) “Net Settlement Fund” means the Settlement Fund less: (i) any Taxes;

 (ii) any Notice and Administration Costs; (iii) any Litigation Expenses awarded by the Court;

 (iv) any attorneys’ fees awarded by the Court; and (v) any other costs or fees approved by the

 Court.

                (bb) “Notice” means the Notice of (I) Pendency of Class Action and Proposed

 Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’ Fees and Litigation

 Expenses, substantially in the form attached hereto as Exhibit 1 to Exhibit A, which is to be mailed

 to Settlement Class Members.

                (cc) “Notice and Administration Costs” means the costs, fees, and expenses that

 are incurred by the Claims Administrator and/or Lead Counsel in connection with: (i) providing

 notice to the Settlement Class; and (ii) administering the Settlement, including but not limited to

 the Claims process, as well as the costs, fees, and expenses incurred in connection with the Escrow

 Account.

                (dd) “Officer” means any officer as that term is defined in Securities and

 Exchange Act Rule 16a-1(f).




                                                  8
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 10 of 105 PageID #:
                                    2328


               (ee)    “Parties” means Defendants and Lead Plaintiff, on behalf of itself and the

Settlement Class.

                (ff)   “Plaintiffs’ Counsel” means (i) Lead Counsel, (ii) additional counsel for

Lead Plaintiff, Klausner, Kaufman, Jensen & Levinson; and (iii) liaison counsel, Cuneo Gilbert &

Laduca.

                (gg) “Plaintiffs’ Releasees” means Lead Plaintiff, all other plaintiffs in the

Action, and all other Settlement Class Members, and their respective current and former parents,

affiliates, subsidiaries, controlling persons, associates, related or affiliated entities, and each and

all of their respective past or present officers, directors, employees, partners, members, principals,

agents, representatives, attorneys, financial or investment advisors, consultants, underwriters,

investment bankers, commercial bankers, advisors, insurers, reinsurers, heirs, spouses, executors,

trustees, general or limited partners or partnerships, limited liability companies, members, joint

ventures, personal or legal representatives, estates, administrators, predecessors, successors or

assigns, or any member of their Immediate Family, marital communities, or any trusts for which

any of them are trustees, settlors or beneficiaries or anyone acting or purporting to act for or on

behalf of them or their successors or collectively.

                (hh) “Plan of Allocation” means the proposed plan of allocation of the Net

Settlement Fund set forth in the Notice.

                (ii)   “Preliminary Approval Order” means the order, substantially in the form

attached hereto as Exhibit A, to be entered by the Court preliminarily approving the Settlement

and directing that notice of the Settlement be provided to the Settlement Class.

                (jj)   “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15

U.S.C. §§ 77z-1, 78u-4, as amended.



                                                  9
 Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 11 of 105 PageID #:
                                     2329


                   (kk) “Released Claims” means all Released Defendants’ Claims and all Released

 Plaintiffs’ Claims.

                   (ll)   “Released Defendants’ Claims” means, to the fullest extent that the law

permits their release, all claims and causes of action of every nature and description, whether known

or unknown, whether arising under federal, state, common or foreign law, that arise out of or relate

in any way to the institution, prosecution, or settlement of the claims against the Defendants, except

for (i) claims relating to the enforcement of the Settlement or this Stipulation, or (ii) any claims

against any person or entity who or which submits a request for exclusion from the Settlement Class

that is accepted by the Court. “Released Defendants’ Claims” include “Unknown Claims,” as

defined herein.

                  (mm) “Released Plaintiffs’ Claims” means, to the fullest extent that the law permits

their release, all claims, suits, actions, appeals, causes of action, damages (including, without

limitation, compensatory, punitive, exemplary, rescissory, direct, consequential, or special

damages, and restitution and disgorgement), demands, rights, debts, penalties, costs, expenses, fees,

injunctive relief, attorneys’ fees, expert or consulting fees, prejudgment interest, indemnities,

duties, liabilities, losses, or obligations of every nature and description whatsoever, whether known

or unknown, whether or not concealed or hidden, fixed or contingent, direct or indirect, anticipated

or unanticipated, whether legal, contractual, rescissory, statutory, or equitable in nature, whether

arising under federal, state, common, or foreign law, that Lead Plaintiff or any member of the

Settlement Class asserted or could have asserted in any forum that are based upon, arise from, or

relate to: (i) the allegations, transactions, facts, matters, events, disclosures, public filings, acts,

occurrences, representations, statements, omissions or failures to act that were alleged in the

Complaint or any other filing in this Action; and (ii) the purchase of Centene common stock during



                                                   10
 Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 12 of 105 PageID #:
                                     2330


the Class Period. For the avoidance of doubt, this release does not release or impair (i) any claims

asserted in any ERISA or derivative action, including without limitation the claims asserted in

Carpenters Pension Fund of Illinois, et al. v. Neidorff, et al., Case No. 4:18-cv-00113-CDP, or any

cases consolidated into that action; (ii) any claims by any governmental entity that arise out of any

governmental investigation of Defendants relating to the conduct alleged in the Action; or (iii) any

claims relating to the enforcement of the Settlement. “Released Plaintiffs’ Claims” include

“Unknown Claims,” as defined herein.

                (nn) “Releasee(s)” means each and any of the Defendants’ Releasees and each

and any of the Plaintiffs’ Releasees.

                (oo) “Releases” means the releases set forth in ¶¶ 5-6 of this Stipulation.

                (pp) “Settlement” means the settlement between Lead Plaintiff and Defendants

on the terms and conditions set forth in this Stipulation.

                (qq) “Settlement Amount” means $7,500,000.00 in cash.

                (rr)   “Settlement Class” means all persons and entities who purchased the

common stock of Centene during the Class Period and who were damaged thereby. Excluded

from the Settlement Class are (i) Defendants; (ii) members of the Immediate Family of each

Individual Defendant; (iii) any person who was an Officer or director of Centene; (iv) any firm or

entity in which any Defendant has or had a controlling interest; (v) any person who participated in

the wrongdoing alleged; (vi) Defendants’ liability insurance carriers; (vii) any affiliates, parents,

or subsidiaries of Centene; (viii) all Centene plans that are covered by ERISA; and (ix) the legal

representatives, agents, affiliates, heirs, beneficiaries, successors-in-interest, or assigns of any

excluded person or entity, in their respective capacity as such. Also excluded from the Settlement




                                                 11
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 13 of 105 PageID #:
                                    2331


Class are any persons and entities who or which exclude themselves by submitting a request for

exclusion that is accepted by the Court.

                  (ss)   “Settlement Class Member” means each person or entity that is a member of

the Settlement Class.

                  (tt)   “Settlement Fund” means the Settlement Amount plus any and all interest

earned thereon.

                  (uu) “Settlement Hearing” means the hearing set by the Court under Rule 23(e)(2)

of the Federal Rules of Civil Procedure to consider final approval of the Settlement.

                  (vv) “Summary Notice” means the Summary Notice of (I) Pendency of Class

Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’

Fees and Litigation Expenses, substantially in the form attached hereto as Exhibit 3 to Exhibit A,

to be published as set forth in the Preliminary Approval Order.

                  (ww) “Taxes” means: (i) all federal, state and/or local taxes of any kind (including

any interest or penalties thereon) on any income earned by the Settlement Fund; and (ii) the

expenses and costs incurred by Lead Counsel in connection with determining the amount of, and

paying, any taxes owed by the Settlement Fund (including, without limitation, expenses of tax

attorneys and accountants).

                  (xx) “Unknown Claims” means any Released Plaintiffs’ Claims which Lead

Plaintiff or any other Settlement Class Member does not know or suspect to exist in his, her, or its

favor at the time of the release of such claims, and any Released Defendants’ Claims which any

Defendant does not know or suspect to exist in his or its favor at the time of the release of such

claims, which, if known by him, her, or it, might have affected his, her, or its decision(s) with

respect to this Settlement. With respect to any and all Released Claims, the Parties stipulate and



                                                  12
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 14 of 105 PageID #:
                                    2332


agree that, upon the Effective Date of the Settlement, Lead Plaintiff and Defendants shall expressly

waive, and each of the other Settlement Class Members shall be deemed to have waived, and by

operation of the Judgment, shall have expressly waived, any and all provisions, rights, and benefits

conferred by any law of any state or territory of the United States, or principle of common law or

foreign law, which is similar, comparable, or equivalent to California Civil Code §1542, which

provides:

       A general release does not extend to claims that the creditor or releasing party does
       not know or suspect to exist in his or her favor at the time of executing the release
       and that, if known by him or her, would have materially affected his or her
       settlement with the debtor or released party.

Lead Plaintiff, any Settlement Class Member, or any Defendant may hereafter discover facts, legal

theories, or authorities in addition to or different from those which any of them now knows or

believes to be true with respect to the subject matter of the Released Plaintiffs’ Claims and the

Released Defendants’ Claims, but the Parties shall expressly, fully, finally, and forever waive,

compromise, settle, discharge, extinguish, and release, and each Settlement Class Member shall

be deemed to have waived, compromised, settled, discharged, extinguished, and released, and

upon the Effective Date and by operation of the Judgment shall have waived, compromised,

settled, discharged, extinguished, and released, fully, finally, and forever, any and all Released

Plaintiffs’ Claims and Released Defendants’ Claims, as applicable, known or unknown, suspected

or unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent, which now

exist, or heretofore existed, or may hereafter exist, without regard to the subsequent discovery or

existence of such different or additional facts, legal theories, or authorities. Lead Plaintiff and

Defendants acknowledge, and each of the other Settlement Class Members shall be deemed by

operation of law to have acknowledged, that the foregoing waiver was separately bargained for

and a key element of the Settlement.

                                                13
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 15 of 105 PageID #:
                                    2333


                                   CLASS CERTIFICATION

          2.   Solely for purposes of the Settlement and for no other purpose, Defendants stipulate

and agree to: (a) certification of the Action as a class action pursuant to Rules 23(a) and 23(b)(3)

of the Federal Rules of Civil Procedure on behalf of the Settlement Class; (b) certification of Lead

Plaintiff as Class Representative for the Settlement Class; and (c) appointment of Lead Counsel as

Class Counsel for the Settlement Class pursuant to Rule 23(g) of the Federal Rules of Civil

Procedure. In the event the Settlement is terminated, the Settlement is not approved, or the

Effective Date of the Settlement otherwise fails to occur, as provided in ¶ 34 below, Defendants

reserve all rights and defenses concerning class certification and the appointment of Class

Representative and Class Counsel.

                     PRELIMINARY APPROVAL OF SETTLEMENT

          3.   Promptly, and not later than ten (10) business days after execution of this

Stipulation, Lead Plaintiff will move for preliminary approval of the Settlement, authorization to

provide notice of the Settlement to the Settlement Class, and the scheduling of a hearing for

consideration of final approval of the Settlement, which motion shall be unopposed by Defendants.

Concurrently with the motion for preliminary approval, Lead Plaintiff shall apply to the Court for,

and Defendants shall agree to, entry of the Preliminary Approval Order, substantially in the form

attached hereto as Exhibit A.

                                    RELEASE OF CLAIMS

          4.   The obligations incurred pursuant to this Stipulation are in consideration of: (a) the

full and final disposition of the Action as against Defendants; and (b) the Releases provided for

herein.




                                                14
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 16 of 105 PageID #:
                                    2334


       5.      Pursuant to the Judgment, without further action by anyone, upon the Effective

Date of the Settlement, Lead Plaintiff and each of the other Settlement Class Members, on behalf

of themselves, and their respective heirs, executors, administrators, predecessors, successors, and

assigns, in their capacities as such, shall be deemed to have, and by operation of law and of the

Judgment shall have, fully, finally, and forever compromised, settled, released, resolved,

relinquished, waived, and discharged each and every Released Plaintiffs’ Claim against

Defendants and all of the Defendants’ Releasees, and shall forever be barred and enjoined from

bringing, asserting, or prosecuting any or all of the Released Plaintiffs’ Claims against any of the

Defendants’ Releasees.

       6.      Pursuant to the Judgment, without further action by anyone, upon the Effective

Date of the Settlement, Defendants, on behalf of themselves, and their respective heirs, executors,

administrators, predecessors, successors, and assigns, in their capacities as such, shall be deemed

to have, and by operation of law and of the Judgment shall have, fully, finally, and forever

compromised, settled, released, resolved, relinquished, waived, and discharged each and every

Released Defendants’ Claim against Lead Plaintiff and all of the Plaintiffs’ Releasees, and shall

forever be barred and enjoined from bringing, asserting, or prosecuting any or all of the Released

Defendants’ Claims against any of the Plaintiffs’ Releasees. This release shall not apply to any

person or entity who or which submits a request for exclusion from the Settlement Class that is

accepted by the Court.

       7.      Notwithstanding ¶¶ 5-6 above, nothing in the Judgment shall bar any action by any

of the Parties to enforce or effectuate the terms of this Stipulation or the Judgment.




                                                 15
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 17 of 105 PageID #:
                                    2335


                            THE SETTLEMENT CONSIDERATION

        8.      In consideration of the settlement of the Released Plaintiffs’ Claims against

Defendants and the other Defendants’ Releasees, Defendants shall pay or cause to be paid the

Settlement Amount into the Escrow Account, either by wire or by sending a check, no later than

twenty (20) business days after the later of: (a) the date of entry by the Court of Preliminary

Approval Order; or (b) Defendants’ Counsel’s receipt from Lead Counsel of the information

necessary to effectuate a transfer of funds to the Escrow Account, including the appropriate party

to whom the check should be written and wiring instructions that include the bank name and ABA

routing number, account name and number, and a signed W-9 reflecting a valid taxpayer

identification number for the qualified settlement fund in which the Settlement Amount is to be

deposited. With the sole exception of Defendants’ obligation to secure payment of the Settlement

Amount into the Escrow Account as provided for in this ¶ 8, the Defendants’ Releasees shall have

no responsibility for, interest in, or liability whatsoever with respect to: (i) any act, omission, or

determination by Lead Counsel or the Claims Administrator, or any of their respective designees,

in connection with the administration of the Settlement or otherwise; (ii) the management,

investment, supervision, or distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv)

the determination, administration, calculation, or payment of any claims asserted against the

Settlement Fund; (v) any loss suffered by, or fluctuation in value of, the Settlement Fund; or (vi)

the payment or withholding of any Taxes and/or costs incurred in connection with the taxation of

the Settlement Fund, distributions or other payments from the Escrow Account, or the filing of any

federal, state, or local returns.




                                                 16
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 18 of 105 PageID #:
                                    2336


                                 USE OF SETTLEMENT FUND

        9.      The Settlement Fund shall be used to pay: (a) any Taxes; (b) any Notice and

Administration Costs; (c) any Litigation Expenses awarded by the Court; (d) any attorneys’ fees

awarded by the Court; and (e) any other costs and fees approved by the Court. The balance

remaining in the Settlement Fund, that is, the Net Settlement Fund, shall be distributed to

Authorized Claimants as provided in ¶¶ 18-30 below.

        10.     Except as provided herein or pursuant to orders of the Court, the Net Settlement

Fund shall remain in the Escrow Account prior to the Effective Date. All funds held by the Escrow

Agent shall be deemed to be in the custody of the Court and shall remain subject to the jurisdiction

of the Court until such time as the funds shall be distributed or returned pursuant to the terms of

this Stipulation and/or further order of the Court. The Escrow Agent shall invest any funds in the

Escrow Account exclusively in United States Treasury Bills (or a mutual fund invested solely in

such instruments) and shall collect and reinvest all interest accrued thereon, except that any

residual cash balances up to the amount that is insured by the FDIC may be deposited in any

account that is fully insured by the FDIC. In the event that the yield on United States Treasury

Bills is negative, in lieu of purchasing such Treasury Bills, all or any portion of the funds held by

the Escrow Agent may be deposited in any account that is fully insured by the FDIC or invested

in instruments backed by the full faith and credit of the United States. Additionally, if short-term

placement of the funds is necessary, all or any portion of the funds held by the Escrow Agent may

be deposited in any account that is fully insured by the FDIC or invested in instruments backed by

the full faith and credit of the United States. The Defendants’ Releasees shall have no

responsibility for, interest in, or liability whatsoever with respect to investment decisions or actions




                                                  17
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 19 of 105 PageID #:
                                    2337


of the Escrow Agent. All risks related to the investment of the Settlement Fund shall be borne

solely by the Settlement Fund.

       11.     The Parties agree that the Settlement Fund is intended to be a Qualified Settlement

Fund within the meaning of Treasury Regulation § 1.468B-1 and that Lead Counsel, as

administrator of the Settlement Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3),

shall be solely responsible for filing or causing to be filed all informational and other tax returns

as may be necessary or appropriate (including, without limitation, the returns described in Treasury

Regulation § 1.468B-2(k)) for the Settlement Fund. Lead Counsel shall also be responsible for

causing payment to be made from the Settlement Fund of any Taxes owed with respect to the

Settlement Fund. The Defendants’ Releasees shall not have any liability or responsibility for any

such Taxes. Upon written request, Defendants will provide to Lead Counsel the statement

described in Treasury Regulation § 1.468B-3(e). Lead Counsel, as administrator of the Settlement

Fund within the meaning of Treasury Regulation § 1.468B-2(k)(3), shall timely make such

elections as are necessary or advisable to carry out this paragraph, including, as necessary, making

a “relation back election,” as described in Treasury Regulation § 1.468B-1(j), to cause the

Qualified Settlement Fund to come into existence at the earliest allowable date, and shall take or

cause to be taken all actions as may be necessary or appropriate in connection therewith.

       12.     All Taxes shall be paid out of the Settlement Fund, and shall be timely paid, or

caused to be paid, by Lead Counsel and without further order of the Court. Any tax returns

prepared for the Settlement Fund (as well as the election set forth therein) shall be consistent with

the previous paragraph and in all events shall reflect that all Taxes on the income earned by the

Settlement Fund shall be paid out of the Settlement Fund as provided herein. Defendants’




                                                 18
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 20 of 105 PageID #:
                                    2338


Releasees shall have no responsibility or liability for the acts or omissions of Lead Counsel or its

agents with respect to the payment of Taxes, as described herein.

       13.     The Settlement is not a claims-made settlement. Upon the occurrence of the

Effective Date, no Defendant, Defendants’ Releasee, or any other person or entity who or which

paid any portion of the Settlement Amount shall have any right to the return of the Settlement Fund

or any portion thereof for any reason whatsoever, including, without limitation, the number of

Claims submitted, the collective amount of Recognized Claims of Authorized Claimants, the

percentage of recovery of losses, or the amounts to be paid to Authorized Claimants from the Net

Settlement Fund.

       14.     Notwithstanding the fact that the Effective Date of the Settlement has not yet

occurred, Lead Counsel may pay from the Settlement Fund, without further approval from

Defendants or further order of the Court, all Notice and Administration Costs actually incurred

and paid or payable. Such costs and expenses shall include, without limitation, the actual costs of

printing and mailing the Notice, publishing the Summary Notice, reimbursements to nominee

owners for forwarding the Notice to their beneficial owners, the administrative expenses incurred

and fees charged by the Claims Administrator in connection with providing notice and

administering the Settlement (including processing the submitted Claims), and the fees, if any, of

the Escrow Agent. In the event that the Settlement is terminated pursuant to the terms of this

Stipulation, all Notice and Administration Costs paid or incurred, including any related fees, shall

not be returned or repaid to Defendants, any of the other Defendants’ Releasees, or any other

person or entity who or which paid any portion of the Settlement Amount. All Notice and

Administration Costs shall be paid exclusively from the Settlement Fund. Except for Defendants’

obligation to send CAFA notice as provided for in ¶ 20, Defendants’ Releasees shall have no



                                                19
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 21 of 105 PageID #:
                                    2339


responsibility for or liability whatsoever with respect to the Notice and Administration Costs, nor

shall they have any responsibility or liability whatsoever for any claims with respect thereto.

                    ATTORNEYS’ FEES AND LITIGATION EXPENSES

       15.     Lead Counsel will apply to the Court for a collective award of attorneys’ fees to

Plaintiffs’ Counsel to be paid solely from (and out of) the Settlement Fund. Lead Counsel also

will apply to the Court for payment or reimbursement of Litigation Expenses, which may include

a request for reimbursement of Lead Plaintiff’s costs and expenses directly related to its

representation of the Settlement Class, to be paid solely from (and out of) the Settlement Fund.

Lead Counsel’s application for an award of attorneys’ fees and/or Litigation Expenses is not the

subject of any agreement between Defendants and Lead Plaintiff other than what is set forth in this

Stipulation.

       16.     Any attorneys’ fees and Litigation Expenses that are awarded by the Court shall be

paid to Lead Counsel immediately upon award, notwithstanding the existence of any timely filed

objections thereto, or potential for appeal therefrom, or collateral attack on the Settlement or any

part thereof, subject to Plaintiffs’ Counsel’s obligation to make appropriate refunds or repayments

to the Settlement Fund, plus accrued interest at the same net rate as is earned by the Settlement

Fund, if (i) the Effective Date does not occur; (ii) the Settlement is terminated pursuant to the terms

of this Stipulation; or (iii) if, as a result of any appeal or further proceedings on remand, or

successful collateral attack, the award of attorneys’ fees and/or Litigation Expenses is reduced or

reversed and such order reducing or reversing the award has become Final. Plaintiffs’ Counsel

shall make the appropriate refund or repayment in full no later than twenty (20) business days

after: (a) receiving from Defendants’ Counsel notice of the termination of the Settlement; or (b)

any order reducing or reversing the award of attorneys’ fees and/or Litigation Expenses has



                                                  20
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 22 of 105 PageID #:
                                    2340


become final. Each such Plaintiffs’ Counsel’s law firm or Lead Plaintiff, as a condition of

receiving such fees, costs, and expenses, on behalf of itself and each partner and/or shareholder of

it, agrees that the law firm and its partners and/or shareholders are subject to the jurisdiction of the

Court for the purpose of enforcing the provisions of this paragraph. Any refunds required pursuant

to this paragraph ¶ 16 shall be the several obligation of Lead Counsel, other Plaintiffs’ Counsel,

and Lead Plaintiff that received fees or expenses to make appropriate refunds or repayments to the

Settlement Fund. An award of attorneys’ fees and/or Litigation Expenses is not a necessary term

of this Stipulation and is not a condition of the Settlement embodied herein. Neither Lead Plaintiff

nor Lead Counsel may cancel or terminate the Settlement based on this Court’s or any appellate

court’s ruling with respect to attorneys’ fees and/or Litigation Expenses.

       17.     Lead Counsel shall allocate the attorneys’ fees awarded amongst Plaintiffs’

Counsel in a manner which it, in good faith, believes reflects the contributions of such counsel to

the institution, prosecution and settlement of the Action. Defendants’ Releasees shall have no

responsibility for or liability whatsoever with respect to the allocation or award of attorneys’ fees

or Litigation Expenses. The attorneys’ fees and Litigation Expenses that are awarded to Plaintiffs’

Counsel shall be payable solely from the Escrow Account.

                     NOTICE AND SETTLEMENT ADMINISTRATION

       18.     As part of the Preliminary Approval Order, Lead Counsel shall seek appointment

of a Claims Administrator. The Claims Administrator shall administer the Settlement, including

but not limited to the process of receiving, reviewing, and approving or denying Claims, under

Lead Counsel’s supervision and subject to the jurisdiction of the Court. Other than Centene’s

obligation to provide its shareholders records as provided in ¶ 19 below, none of the Defendants,

nor any other Defendants’ Releasees, shall have any involvement in or any responsibility,



                                                  21
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 23 of 105 PageID #:
                                    2341


authority, or liability whatsoever for the selection of the Claims Administrator, the Plan of

Allocation, the administration of the Settlement, the Claims process, or disbursement of the Net

Settlement Fund, and shall have no liability whatsoever to any person or entity, including, but not

limited to, Lead Plaintiff, any other Settlement Class Members, or Lead Counsel in connection

with the foregoing. Defendants’ Counsel shall cooperate in the administration of the Settlement

to the extent reasonably necessary to effectuate its terms.

          19.   In accordance with the terms of the Preliminary Approval Order to be entered by

the Court, Lead Counsel shall cause the Claims Administrator to mail the Notice and Proof of

Claim Form to those members of the Settlement Class as may be identified through reasonable

effort. Lead Counsel shall also cause the Claims Administrator to have the Summary Notice

published in accordance with the terms of the Preliminary Approval Order to be entered by the

Court. For the purposes of identifying and providing notice to the Settlement Class, within five

(5) business days of the date of entry of the Preliminary Approval Order, Centene shall provide or

cause to be provided to the Claims Administrator in electronic format (at no cost to the Settlement

Fund, Lead Counsel or the Claims Administrator) a list consisting of names and mailing addresses

and email addresses, if available, of the holders of the Centene common stock during the Class

Period.

          20.   No later than ten (10) calendar days following the filing of this Stipulation with the

Court, Defendants shall serve the notice required under the Class Action Fairness Act, 28 U.S.C.

§ 1715 et seq. (“CAFA”). Defendants are solely responsible for the costs of the CAFA notice and

administering the CAFA notice. At least seven (7) calendar days before the Settlement Hearing,

Defendants shall cause to be served on Lead Counsel and filed with the Court proof, by affidavit

or declaration, regarding compliance with the notice requirements of CAFA. The Parties agree



                                                 22
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 24 of 105 PageID #:
                                    2342


that any delay by Defendants in timely serving the CAFA notice will not provide grounds for delay

of the Settlement Hearing or entry of the Judgment.

       21.     The Claims Administrator shall receive Claims and determine first, whether the

Claim is a valid Claim, in whole or part, and second, each Authorized Claimant’s pro rata share

of the Net Settlement Fund based upon each Authorized Claimant’s Recognized Claim compared

to the total Recognized Claims of all Authorized Claimants (as set forth in the Plan of Allocation

set forth in the Notice attached hereto as Exhibit 1 to Exhibit A, or in such other plan of allocation

as the Court approves).

       22.     The Plan of Allocation proposed in the Notice is not a necessary term of the

Settlement or of this Stipulation and it is not a condition of the Settlement or of this Stipulation

that any particular plan of allocation be approved by the Court. Lead Plaintiff and Lead Counsel

may not cancel or terminate the Settlement (or this Stipulation) based on the Court’s or any

appellate court’s ruling with respect to the Plan of Allocation or any other plan of allocation in this

Action. Defendants and the other Defendants’ Releasees shall not object in any way to the Plan

of Allocation or any other plan of allocation in this Action. No Defendant or any other Defendants’

Releasee shall have any involvement with or liability, obligation, or responsibility whatsoever for

the application of the Court-approved plan of allocation.

       23.     Any Settlement Class Member that does not submit a valid Claim will not be

entitled to receive any distribution from the Net Settlement Fund, but will otherwise be bound by

all of the terms of this Stipulation and the Settlement, including the terms of the Judgment, to be

entered in the Action and the Releases provided for herein and therein, and will be permanently

barred and enjoined from bringing any action, claim, or other proceeding of any kind against the




                                                  23
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 25 of 105 PageID #:
                                    2343


Defendants’ Releasees with respect to the Released Plaintiffs’ Claims in the event that the

Effective Date occurs with respect to the Settlement.

       24.     Lead Counsel shall be responsible for supervising the administration of the

Settlement and the disbursement of the Net Settlement Fund subject to Court approval. No

Defendant or any other Defendants’ Releasee shall be permitted to review, contest, or object to

any Claim, or any decision of the Claims Administrator or Lead Counsel with respect to accepting

or rejecting any Claim for payment. Lead Counsel shall have the right, but not the obligation, to

waive what it deems to be formal or technical defects in any Claims submitted in the interests of

achieving substantial justice.

       25.     For purposes of determining the extent, if any, to which a Settlement Class Member

shall be entitled to be treated as an Authorized Claimant, the following conditions shall apply:

               (a)    Each Claimant shall be required to submit a Claim in paper form,

substantially in the form attached hereto as Exhibit 2 to Exhibit A, or in electronic form, in

accordance with the instructions for the submission of such Claims, and supported by such

documents as are designated therein, including proof of the Claimant’s loss, or such other

documents or proof as the Claims Administrator or Lead Counsel, in their discretion, may deem

acceptable;

               (b)    All Claims must be submitted by the date set by the Court in the Preliminary

Approval Order and specified in the Notice. Any Settlement Class Member who fails to submit a

Claim by such date shall be forever barred from receiving any distribution from the Net Settlement

Fund or payment pursuant to this Stipulation (unless by Order of the Court such Settlement Class

Member’s Claim is accepted), but shall in all other respects be bound by all of the terms of this

Stipulation and the Settlement, including the terms of the Judgment, and the Releases provided for



                                                24
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 26 of 105 PageID #:
                                    2344


herein and therein, and will be permanently barred and enjoined from bringing any action, claim

or other proceeding of any kind against any Defendants’ Releasees with respect to any Released

Plaintiffs’ Claim. Provided that it is mailed by the claim-submission deadline, a Claim Form shall

be deemed to be submitted when postmarked, if received with a postmark indicated on the

envelope and if mailed by first-class mail and addressed in accordance with the instructions

thereon. In all other cases, the Claim Form shall be deemed to have been submitted on the date

when actually received by the Claims Administrator;

               (c)    Each Claim shall be submitted to and reviewed by the Claims Administrator

who shall determine in accordance with this Stipulation and the Plan of Allocation the extent, if

any, to which each Claim shall be allowed, subject to review by the Court pursuant to subparagraph

(e) below as necessary;

               (d)    Claims that do not meet the submission requirements may be rejected. Prior

to rejecting a Claim in whole or in part, the Claims Administrator shall communicate with the

Claimant in writing, to give the Claimant the chance to remedy any curable deficiencies in the

Claim submitted. The Claims Administrator shall notify, in a timely fashion and in writing, all

Claimants whose Claim the Claims Administrator proposes to reject in whole or in part, setting

forth the reasons therefor, and shall indicate in such notice that the Claimant whose Claim is to be

rejected has the right to a review by the Court if the Claimant so desires and complies with the

requirements of subparagraph (e) below; and

               (e)    If any Claimant whose Claim has been rejected in whole or in part desires to

contest such rejection, the Claimant must, within twenty (20) calendar days after the date of

mailing of the notice required in subparagraph (d) above or a lesser time period if the Claim was

untimely, serve upon the Claims Administrator a notice and statement of reasons indicating the



                                                25
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 27 of 105 PageID #:
                                    2345


Claimant’s grounds for contesting the rejection along with any supporting documentation, and

requesting a review thereof by the Court. If a dispute concerning a Claim cannot be otherwise

resolved, Lead Counsel shall thereafter present the request for review to the Court.

       26.     Each Claimant shall be deemed to have submitted to the jurisdiction of the Court

with respect to the Claimant’s Claim, including but not limited to all Releases provided herein and

in the Judgment, and the Claim will be subject to investigation and discovery under the Federal

Rules of Civil Procedure, provided, however, that such investigation and discovery shall be limited

to that Claimant’s status as a Settlement Class Member and the validity and amount of the

Claimant’s Claim. No discovery shall be allowed on the merits of this Action or of the Settlement

in connection with the processing of Claims.

       27.     Lead Counsel will apply to the Court, on notice to Defendants’ Counsel, for a Class

Distribution Order: (a) approving the Claims Administrator’s administrative determinations

concerning the acceptance and rejection of the Claims submitted; (b) approving payment of any

administration fees and expenses associated with the administration of the Settlement from the

Escrow Account; and (c) if the Effective Date has occurred, directing payment of the Net

Settlement Fund to Authorized Claimants from the Escrow Account.

       28.     Payment pursuant to the Class Distribution Order shall be final and conclusive

against all Claimants. All Settlement Class Members whose Claims are not approved by the Court

for payment shall be barred from participating in distributions from the Net Settlement Fund, but

otherwise shall be bound by all of the terms of this Stipulation and the Settlement, including the

terms of the Judgment, to be entered in this Action and the Releases provided for herein and

therein, and will be permanently barred and enjoined from bringing any action against any and all

Defendants’ Releasees with respect to any and all of the Released Plaintiffs’ Claims.



                                                26
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 28 of 105 PageID #:
                                    2346


       29.     No person or entity shall have any claim against Lead Plaintiff, Lead Counsel, the

Claims Administrator, or any other agent designated by Lead Counsel, or Defendants’ Releasees

and/or their respective counsel, arising from distributions made substantially in accordance with

the Stipulation, the Plan of Allocation approved by the Court, or any order of the Court. Lead

Plaintiff and Defendants, and their respective counsel, and all other Releasees shall have no

liability whatsoever for the investment or distribution of the Settlement Fund or the Net Settlement

Fund, the Plan of Allocation, or the determination, administration, calculation, or payment of any

claim or nonperformance of the Claims Administrator, the payment or withholding of Taxes

(including interest and penalties) owed by the Settlement Fund, or any losses incurred in

connection therewith.

       30.     All proceedings with respect to the administration, processing and determination of

Claims and the determination of all controversies relating thereto, including disputed questions of

law and fact with respect to the validity of Claims, shall be subject to the jurisdiction of the Court.

All Settlement Class Members, other Claimants, and Parties to this Settlement expressly waive

trial by jury (to the extent any such right may exist) and any right of appeal or review with respect

to such determinations.

                                 TERMS OF THE JUDGMENT

       31.     If the Settlement contemplated by this Stipulation is approved by the Court, Lead

Counsel and Defendants’ Counsel shall request that the Court enter a Judgment, substantially in

the form attached hereto as Exhibit B.

                   CONDITIONS OF SETTLEMENT AND EFFECT OF
                  DISAPPROVAL, CANCELLATION OR TERMINATION

       32.     The Effective Date of the Settlement shall be the date on which all of the following

events have occurred or been waived:

                                                  27
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 29 of 105 PageID #:
                                    2347


               (a)    the Court has entered the Preliminary Approval Order, substantially in the

form set forth in Exhibit A attached hereto, as required by ¶ 3 above;

               (b)    the Settlement Amount has been deposited into the Escrow Account in

accordance with the provisions of ¶ 8 above;

               (c)    Defendants have not exercised their option to terminate the Settlement

pursuant to the provisions of this Stipulation;

               (d)    Lead Plaintiff has not exercised its option to terminate the Settlement

pursuant to the provisions of this Stipulation; and

               (e)    the Court has approved the Settlement as described herein, following notice

to the Settlement Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil

Procedure, and entered the Judgment and the Judgment has become Final.

       33.     Upon the occurrence of all of the events referenced in ¶ 32 above, any and all

remaining interest or right of Defendants in or to the Settlement Fund, if any, shall be absolutely

and forever extinguished and the Releases herein shall be effective.

       34.     If (i) Defendants exercise their right to terminate the Settlement as provided in this

Stipulation; (ii) Lead Plaintiff exercises its right to terminate the Settlement as provided in this

Stipulation; (iii) the Court disapproves the Settlement; or (iv) the Effective Date as to the

Settlement otherwise fails to occur, then:

               (a)    The Settlement and the relevant portions of this Stipulation shall be canceled

and terminated.

               (b)    Lead Plaintiff and Defendants shall revert to their respective positions in the

Action immediately prior to the execution of this Stipulation.




                                                  28
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 30 of 105 PageID #:
                                    2348


                 (c)   The terms and provisions of this Stipulation, with the exception of this ¶ 34

and ¶¶ 14, 16, 38, and 57, shall have no further force and effect with respect to the Parties and shall

not be used in the Action or in any other proceeding for any purpose, and any Judgment or order

entered by the Court in accordance with the terms of this Stipulation shall be treated as vacated,

nunc pro tunc.

                 (d)   In the event the Settlement is not approved or the Settlement is terminated

pursuant to this Stipulation, then Lead Counsel shall, within five (5) business days, provide written

notification of termination to the Escrow Agent. Within five (5) business days after such

notification of termination, the Settlement Fund (including accrued interest thereon, and change in

value as a result of the investment of the Settlement Fund, and any funds received by Lead Counsel

consistent with ¶ 16 above), less any Notice and Administration Costs actually incurred, paid or

payable and less any Taxes paid, due or owing shall be refunded by the Escrow Agent to

Defendants (or such other persons or entities as Defendants may direct). In the event that the funds

received by Lead Counsel consistent with ¶ 16 above have not been refunded to the Settlement

Fund within the five (5) business days specified in this paragraph, those funds shall be refunded

by the Escrow Agent to Defendants (or such other persons or entities as Defendants may direct)

immediately upon their deposit into the Escrow Account consistent with ¶ 16 above.

       35.       It is further stipulated and agreed that Defendants, provided they unanimously

agree, and Lead Plaintiff shall each have the right to terminate the Settlement and this Stipulation,

by providing written notice of their election to do so (“Termination Notice”) to the other Parties

to this Stipulation within thirty (30) calendar days of: (a) the Court’s final refusal to enter the

Preliminary Approval Order in any material respect; (b) the Court’s final refusal to approve the

Settlement or any material part thereof; (c) the Court’s final refusal to enter the Judgment in any



                                                  29
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 31 of 105 PageID #:
                                    2349


material respect as to the Settlement; or (d) the date upon which the Judgment is modified or

reversed in any material respect by the United States Court of Appeals for the Eighth Circuit or

the United States Supreme Court, and the provisions of ¶ 34 above shall apply. However, any

decision or proceeding, whether in this Court or any appellate court, with respect to an application

for attorneys’ fees or Litigation Expenses or with respect to any plan of allocation shall not be

considered material to the Settlement, shall not affect the finality of any Judgment and shall not be

grounds for termination of the Settlement.

       36.     If prior to the Settlement Hearing, the aggregate number of shares of Centene

common stock purchased or acquired during the Class Period by persons or entities who would

otherwise be Settlement Class Members, but who request exclusion from the Settlement Class,

exceeds the sum specified in a separate supplemental agreement between Lead Plaintiff and

Defendants by and through their counsel (the “Supplemental Agreement”), Defendants, provided

they unanimously agree, shall have the discretion to terminate this Stipulation and render it null

and void in accordance with the procedures set forth in the Supplemental Agreement. The Parties

agree to maintain the confidentiality of the Supplemental Agreement.             The Supplemental

Agreement shall not be filed with the Court unless and until a dispute arises between the Parties

concerning its interpretation or application, or as otherwise ordered by the Court.             The

Supplemental Agreement shall not otherwise be disclosed in any manner unless ordered by the

Court. If required by the Court, the Supplemental Agreement and/or any of its terms may be

disclosed in camera to the Court for purposes of approval of the Settlement, but such disclosure

shall be carried out to the fullest extent possible in accordance with the practices of the Court so

as to preserve the confidentiality of the Supplemental Agreement, particularly the threshold

aggregate number of shares.



                                                 30
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 32 of 105 PageID #:
                                    2350


       37.     In addition to the grounds set forth in ¶¶ 35 and 36 above, Lead Plaintiff shall also

have the right to terminate the Settlement in the event that the Settlement Amount has not been

paid as provided for in ¶ 8 above, but only if: (i) Lead Counsel has notified Defendants’ Counsel

in writing of Lead Counsel’s intention to terminate the Settlement; and (ii) the entire Settlement

Amount is not transferred to the Escrow Account within five (5) business days after Lead Counsel

has provided such written notice.

                            NO ADMISSION OF WRONGDOING

       38.     Neither this Stipulation (whether or not consummated), including the exhibits

hereto and the Plan of Allocation contained therein (or any other plan of allocation that may be

approved by the Court), the negotiations leading to the execution of this Stipulation, nor any

proceedings taken pursuant to or in connection with this Stipulation, and/or approval of the

Settlement (including any arguments proffered in connection therewith):

               (a)   shall be offered against any of the Defendants’ Releasees as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession, or admission by

       any of the Defendants’ Releasees with respect to the truth of any fact alleged by Lead

       Plaintiff or the validity of any claim that was or could have been asserted or the deficiency

       of any defense that has been or could have been asserted in this Action or in any other

       litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of

       the Defendants’ Releasees or in any way referred to for any other reason as against any of

       the Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or

       administrative action or proceeding, other than such proceedings as may be necessary to

       effectuate the provisions of this Stipulation;




                                                31
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 33 of 105 PageID #:
                                    2351


               (b)    shall be offered against any of the Plaintiffs’ Releasees as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession, or admission by

       any of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

       Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

       Complaint would not have exceeded the Settlement Amount or with respect to any liability,

       negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

       as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

       criminal, or administrative action or proceeding, other than such proceedings as may be

       necessary to effectuate the provisions of this Stipulation; or

               (c)    shall be construed against any of the Releasees as an admission, concession,

       or presumption that the consideration to be given hereunder represents the amount which

       could be or would have been recovered after trial;

provided, however, that if this Stipulation is approved by the Court, the Parties and the Releasees

and their respective counsel may refer to it to effectuate the protections from liability granted

hereunder or otherwise to enforce the terms of the Settlement.

                               MISCELLANEOUS PROVISIONS

       39.     All of the exhibits attached hereto are hereby incorporated by reference as though

fully set forth herein. Notwithstanding the foregoing, in the event that there exists a conflict or

inconsistency between the terms of this Stipulation and the terms of any exhibit attached hereto,

the terms of the Stipulation shall prevail.

       40.     Defendants warrant that, as to the payments made or to be made on behalf of them,

at the time of entering into this Stipulation and at the time of such payment they, or to the best of

their knowledge any persons or entities contributing to the payment of the Settlement Amount,



                                                 32
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 34 of 105 PageID #:
                                    2352


were not insolvent, nor will the payment required to be made by or on behalf of them render them

insolvent, within the meaning of and/or for the purposes of the United States Bankruptcy Code,

including §§ 101 and 547 thereof. This representation is made by each of the Defendants and not

by their counsel.

       41.     In the event of the entry of a final order of a court of competent jurisdiction

determining the transfer of money to the Settlement Fund or any portion thereof by or on behalf

of Defendants to be a preference, voidable transfer, fraudulent transfer, or similar transaction and

any portion thereof is required to be returned, and such amount is not promptly deposited into the

Settlement Fund by others, then, at the election of Lead Plaintiff, Lead Plaintiff and Defendants

shall jointly move the Court to vacate and set aside the Releases given and the Judgment entered

in favor of Defendants and the other Releasees pursuant to this Stipulation, in which event the

Releases and Judgment shall be null and void, the Parties shall be restored to their respective

positions in the litigation as provided in ¶ 34 above, and any cash amounts in the Settlement Fund

(less any Taxes paid, due or owing with respect to the Settlement Fund and less any Notice and

Administration Costs actually incurred, paid or payable) shall be returned as provided in ¶ 34.

       42.     The Parties intend the Settlement to be the full, final, and complete resolution of all

claims asserted or that could have been asserted by the Parties with respect to the Action, Released

Plaintiffs’ Claims and Released Defendants’ Claims. The Settlement compromises claims which

are contested and shall not be deemed an admission by any Party as to the merits of any claim or

defense. Pursuant to 15 U.S.C. § 78u-4(c)(1), the Judgment will contain a finding that, during the

course of the Action, the Parties and their respective counsel at all times complied with the

requirements of Federal Rule of Civil Procedure 11 in connection with the maintenance,

prosecution, defense, and settlement of the Action and shall not make any application for sanctions,



                                                 33
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 35 of 105 PageID #:
                                    2353


pursuant to Rule 11 or other court rule or statute, with respect to any claim or defense in this

Action. The Parties agree that the Settlement Amount and the other terms of the Settlement were

negotiated at arm’s length, including through a mediation process supervised and conducted by

Michelle Yoshida of Phillips ADR, and in good faith by the Parties, and reflect a settlement that

was reached voluntarily based upon adequate information and after consultation with competent

legal counsel. The Parties reserve their right to rebut, in a manner that such Party determines to

be appropriate, any contention made in any public forum regarding the Action, including that the

Action was brought or defended in bad faith or without a reasonable basis.

       43.     The terms of the Settlement, as reflected in this Stipulation, may not be modified

or amended, nor may any of its provisions be waived, except by a writing signed on behalf of both

Lead Plaintiff and Defendants (or their successors-in-interest).

       44.     The headings herein are used for the purpose of convenience only and are not meant

to have legal effect.

       45.     The administration and consummation of the Settlement as embodied in this

Stipulation shall be under the authority of the Court, and the Court shall retain jurisdiction for the

purpose of entering orders providing for awards of attorneys’ fees and Litigation Expenses to

Plaintiffs’ Counsel and enforcing the terms of this Stipulation, including the Plan of Allocation (or

such other plan of allocation as may be approved by the Court) and the distribution of the Net

Settlement Fund to Settlement Class Members.

       46.     The waiver by one Party of any breach of this Stipulation by any other Party shall

not be deemed a waiver of any other prior or subsequent breach of this Stipulation.

       47.     This Stipulation, its exhibits, and the Supplemental Agreement constitute the entire

agreement among Lead Plaintiff and Defendants concerning the Settlement and this Stipulation



                                                 34
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 36 of 105 PageID #:
                                    2354


and its exhibits. All Parties acknowledge that no other agreements, representations, warranties, or

inducements have been made by any Party hereto concerning this Stipulation, its exhibits, or the

Supplemental Agreement other than those contained and memorialized in such documents.

       48.     This Stipulation may be executed in one or more counterparts, including by

signature transmitted via facsimile, or by a .pdf/.tif image of the signature transmitted via email.

All executed counterparts and each of them shall be deemed to be one and the same instrument.

       49.     This Stipulation shall be binding upon and inure to the benefit of the successors and

assigns of the Parties, including any and all Releasees and any corporation, partnership, or other

entity into or with which any Party hereto may merge, consolidate, or reorganize.

       50.     The construction, interpretation, operation, effect, and validity of this Stipulation,

the Supplemental Agreement, and all documents necessary to effectuate them shall be governed

by the internal laws of the State of Missouri without regard to conflicts of laws, except to the extent

that federal law requires that federal law govern.

       51.     Any action arising under or to enforce this Stipulation, or any portion thereof, shall

be commenced and maintained only in the Court.

       52.     This Stipulation shall not be construed more strictly against one Party than another

merely by virtue of the fact that it, or any part of it, may have been prepared by counsel for one of

the Parties, it being recognized that it is the result of arm’s-length negotiations between the Parties

and all Parties have contributed substantially and materially to the preparation of this Stipulation.

       53.     All counsel and any other person executing this Stipulation and any of the exhibits

hereto, or any related Settlement documents, warrant and represent that they have the full authority

to do so and that they have the authority to take appropriate action required or permitted to be

taken pursuant to the Stipulation to effectuate its terms.



                                                  35
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 37 of 105 PageID #:
                                    2355


       54.     The Parties acknowledge that it is their intent to consummate this agreement, and

Lead Counsel and Defendants’ Counsel agree to cooperate to the extent reasonably necessary to

effectuate and implement all terms and conditions of the Stipulation and to exercise their best

efforts to accomplish the foregoing terms and conditions of the Stipulation, and to use best efforts

to promptly agree upon and execute all such other documentation as may be reasonably required

to obtain final approval by the Court of the Settlement.

       55.     If any Party is required to give notice to another Party under this Stipulation, such

notice shall be in writing and shall be deemed to have been duly given (i) upon receipt of hand

delivery or email transmission, with confirmation of receipt; (ii) one (1) business day after being

sent to the recipient by reputable overnight courier service; or (iii) seven (7) business days after

being mailed to the recipient by certified or registered mail, return receipt requested, and postage

prepaid. Notice shall be provided as follows:

          If to Lead Plaintiff or Lead Counsel:    Bernstein Litowitz Berger & Grossmann LLP
                                                   Attn: Jonathan D. Uslaner
                                                   2121 Avenue of the Stars, Suite 2575
                                                   Los Angeles, CA 90067
                                                   Tel: (310) 819-3470
                                                   Email: jonathanu@blbglaw.com

          If to Defendants:                        Skadden, Arps, Slate, Meagher & Flom LLP
                                                   Attn: Peter B. Morrison
                                                   300 South Grand Avenue, Suite 3400
                                                   Los Angeles, CA 90071
                                                   Tel: (213) 687-5000
                                                   Email: peter.morrison@skadden.com


       56.     Except as otherwise provided herein, each Party shall bear its own costs.

       57.     Whether or not the Stipulation is approved by the Court and whether or not the

Stipulation is consummated, or the Effective Date occurs, the Parties and their counsel shall use




                                                  36
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 38 of 105 PageID #:
                                    2356


their best efforts to keep all negotiations, discussions, acts performed, agreements, drafts,

documents signed, and proceedings in connection with the Stipulation confidential.

       58.     All agreements made and orders entered during the course of this Action relating

to the confidentiality of information shall survive this Settlement.

       59.     No opinion or advice concerning the tax consequences of the proposed Settlement

to individual Settlement Class Members is being given or will be given by the Parties or their

counsel; nor is any representation or warranty in this regard made by virtue of this Stipulation.

Each Settlement Class Member’s tax obligations, and the determination thereof, are the sole

responsibility of the Settlement Class Member, and it is understood that the tax consequences may

vary depending on the particular circumstances of each individual Settlement Class Member.

       IN WITNESS WHEREOF, the Parties hereto have caused this Stipulation to be executed,

by their duly authorized attorneys, as of March 5, 2020.

                                                   BERNSTEIN LITOWITZ BERGER &
                                                    GROSSMANN LLP


                                                  By: __________________________
                                                      Jonathan D. Uslaner
                                                  2121 Avenue of the Stars, Suite 2575
                                                  Los Angeles, CA 90067
                                                  Tel: (310) 819-3470
                                                  Email: jonathanu@blbglaw.com

                                                   Lead Counsel for Lead Plaintiff
                                                   and the Settlement Class




                                                 37
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 39 of 105 PageID #:
                                    2357
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 40 of 105 PageID #:
                                    2358




                      Exhibit A
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 41 of 105 PageID #:
                                    2359


                                                                                         Exhibit A

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ISRAEL SANCHEZ, Individually and On                Case No. 4:17-cv-00806-AGF
 Behalf of All Others Similarly Situated,

                        Plaintiff,

       v.

 CENTENE CORP., MICHAEL F.
 NEIDORFF, and JEFFREY A.
 SCHWANEKE,

                        Defendants.

        [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT
       AND AUTHORIZING DISSEMINATION OF NOTICE OF SETTLEMENT

       WHEREAS, a securities action is pending in this Court entitled Sanchez v. Centene Corp.,

Case No. 4:17-cv-00806-AGF (the “Action”);

       WHEREAS, (a) Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund (“Lead

Plaintiff”), on behalf of itself and the Settlement Class (defined below), and (b) defendant Centene

Corporation (“Centene” or the “Company”) and defendants Michael F. Neidorff and Jeffrey A.

Schwaneke (collectively, the “Individual Defendants,” and, together with Centene, “Defendants”)

have determined to settle all claims asserted against Defendants in this Action with prejudice on

the terms and conditions set forth in the Stipulation and Agreement of Settlement dated March 5,

2020 (the “Stipulation”), subject to the approval of this Court (the “Settlement”);

       WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal

Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Stipulation and allowing notice to Settlement Class Members as more fully described herein;
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 42 of 105 PageID #:
                                    2360


       WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

approval of the Settlement and authorization to send notice of the Settlement to the Settlement

Class, and the papers filed and arguments made in connection therewith; and (b) the Stipulation

and the exhibits attached thereto; and

       WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall have

the same meanings as they have in the Stipulation;

       NOW THEREFORE, IT IS HEREBY ORDERED:

       1.      Proposed Class Certification for Settlement Purposes – Solely for purposes of

effectuating the proposed Settlement, the Parties have proposed the certification of the following

Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure: all

persons and entities who purchased the common stock of Centene during the period from May 24,

2016 through July 25, 2016, inclusive (the “Class Period”) and who were damaged thereby (the

“Settlement Class”). Excluded from the Settlement Class are (i) Defendants; (ii) members of the

Immediate Family of each Individual Defendant; (iii) any person who was an Officer or director

of Centene; (iv) any firm or entity in which any Defendant has or had a controlling interest; (v) any

person who participated in the wrongdoing alleged; (vi) Defendants’ liability insurance carriers;

(vii) any affiliates, parents, or subsidiaries of Centene; (viii) all Centene plans that are covered by

ERISA; and (ix) the legal representatives, agents, affiliates, heirs, beneficiaries, successors-in-

interest, or assigns of any excluded person or entity, in their respective capacity as such. Also

excluded from the Settlement Class are any persons and entities who or which exclude themselves

by submitting a request for exclusion that is accepted by the Court.

       2.      Class Findings – The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal

Rules of Civil Procedure, that it will likely be able to certify the Settlement Class solely for


                                                  2
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 43 of 105 PageID #:
                                    2361


purposes of the proposed Settlement. Specifically, the Court finds that each element required for

certification of the Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure

has been met or will likely be met: (a) the members of the Settlement Class are so numerous that

their joinder in the Action would be impracticable; (b) there are questions of law and fact common

to the Settlement Class which predominate over any individual questions; (c) the claims of Lead

Plaintiff in the Action are typical of the claims of the Settlement Class; (d) Lead Plaintiff and Lead

Counsel have and will fairly and adequately represent and protect the interests of the Settlement

Class; and (e) a class action is superior to other available methods for the fair and efficient

adjudication of the Action.

       3.      The Court also finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of Civil

Procedure, that it will likely be able to certify Lead Plaintiff as Class Representative for the

Settlement Class and appoint Lead Counsel as Class Counsel for the Settlement Class pursuant to

Rule 23(g) of the Federal Rules of Civil Procedure.

       4.      Preliminary Approval of the Settlement – The Court hereby preliminarily

approves the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule 23(e)(1)(B)(i)

of the Federal Rules of Civil Procedure, that it will likely be able to finally approve the Settlement

under Rule 23(e)(2) as being fair, reasonable, and adequate to the Settlement Class, subject to

further consideration at the Settlement Hearing to be conducted as described below. The Court

finds probative that the Settlement was negotiated at arm’s length under the oversight of an

experienced mediator.

       5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

Hearing”) on _____________________, 2020 at __:__ _.m. in Courtroom 12 South of the Thomas

F. Eagleton U.S. Courthouse, 111 South 10th Street, St. Louis, MO 63102, for the following


                                                  3
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 44 of 105 PageID #:
                                    2362


purposes: (a) to determine whether the proposed Settlement on the terms and conditions provided

for in the Stipulation is fair, reasonable, and adequate to the Settlement Class, and should be finally

approved by the Court; (b) to determine whether, for purposes of the Settlement only, the Action

should be certified as a class action on behalf of the Settlement Class, Lead Plaintiff should be

certified as Class Representative for the Settlement Class, and Lead Counsel should be appointed

as Class Counsel for the Settlement Class; (c) to determine whether a Judgment substantially in

the form attached as Exhibit B to the Stipulation should be entered dismissing the Action with

prejudice against Defendants; (d) to determine whether the Releases set forth in the Stipulation

should be ordered; (e) to determine whether the proposed Plan of Allocation for the proceeds of

the Settlement is fair and reasonable and should be approved; (f) to determine whether Lead

Counsel’s motion for attorneys’ fees and litigation expenses should be approved; (g) to consider

any Settlement Class Members’ timely objections to the Settlement, Plan of Allocation, or motion

for fees and expenses; and (h) to consider any other matters that may properly be brought before

the Court in connection with the Settlement. Notice of the Settlement and the Settlement Hearing

shall be given to Settlement Class Members as set forth in paragraph 7 of this Order.

       6.      The Court may adjourn the Settlement Hearing without further notice to the

Settlement Class, and may approve the proposed Settlement with such modifications as the Parties

may agree to, if appropriate, without further notice to the Settlement Class, provided that doing so

would not impair Settlement Class Members’ rights in a manner inconsistent with Rule 23 and due

process of law.

       7.      Retention of Claims Administrator and Manner of Giving Notice – Lead

Counsel is hereby authorized to retain JND Legal Administration (the “Claims Administrator”) to

supervise and administer the notice procedure in connection with the proposed Settlement as well


                                                  4
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 45 of 105 PageID #:
                                    2363


as the processing of Claims as more fully set forth below. Notice of the Settlement and the

Settlement Hearing shall be given by Lead Counsel as follows:

                      (a)     not later than five (5) business days after the date of entry of this

       Order, Centene shall, at no cost to the Settlement Fund, Lead Counsel, or the Claims

       Administrator, provide or cause to be provided to the Claims Administrator in electronic

       format a list consisting of names and mailing addresses and email addresses, if available,

       of the holders of Centene common stock during the Class Period;

                      (b)     beginning not later than fifteen (15) business days after the date of

       entry of this Order (the “Notice Date”), the Claims Administrator shall cause a copy of the

       Notice and the Claim Form, substantially in the forms attached hereto as Exhibits 1 and 2,

       respectively (collectively, the “Notice Packet”), to be mailed by first-class mail or emailed

       to potential Settlement Class Members at the addresses set forth in the records provided by

       Centene or in the records which Centene caused to be provided, or who otherwise may be

       identified through further reasonable effort;

                      (c)     contemporaneously with the mailing of the Notice Packet, the

       Claims Administrator shall cause copies of the Notice and Claim Form to be posted on a

       website to be developed for the Settlement, from which copies of the Notice and Claim

       Form can be downloaded;

                      (d)     not later than ten (10) business days after the Notice Date, the

       Claims Administrator shall cause the Summary Notice, substantially in the form attached

       hereto as Exhibit 3, to be published once in Investor’s Business Daily and to be transmitted

       once over the PR Newswire; and




                                                5
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 46 of 105 PageID #:
                                    2364


                       (e)    not later than seven (7) calendar days prior to the Settlement

       Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof,

       by affidavit or declaration, of such mailing and publication.

       8.      Approval of Form and Content of Notice – The Court (a) approves, as to form

and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1,

2, and 3, respectively, and (b) finds that the mailing and distribution of the Notice and Claim Form

and the publication of the Summary Notice in the manner and form set forth in paragraph 7 of this

Order (i) is the best notice practicable under the circumstances; (ii) constitutes notice that is

reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

pendency of the Action, of the effect of the proposed Settlement (including the Releases to be

provided thereunder), of Lead Counsel’s motion for attorneys’ fees and Litigation Expenses, of

their right to object to the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for

attorneys’ fees and Litigation Expenses, of their right to exclude themselves from the Settlement

Class, and of their right to appear at the Settlement Hearing; (iii) constitutes due, adequate, and

sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement;

and (iv) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United

States Constitution (including the Due Process Clause), the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The date and

time of the Settlement Hearing shall be included in the Notice and Summary Notice before they

are mailed and published, respectively.

       9.      Nominee Procedures – Brokers and other nominees who purchased or otherwise

acquired Centene common stock during the Class Period for the benefit of another person or entity

shall: (a) within seven (7) calendar days of receipt of the Notice, request from the Claims


                                                 6
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 47 of 105 PageID #:
                                    2365


Administrator sufficient copies of the Notice Packet to forward to all such beneficial owners and,

within seven (7) calendar days of receipt of those Notice Packets, forward them to all such

beneficial owners; or (b) within seven (7) calendar days of receipt of the Notice, send a list of the

names, mailing addresses, and, if available, email addresses, of all such beneficial owners to the

Claims Administrator in which event the Claims Administrator shall promptly mail or email the

Notice Packet to such beneficial owners. Upon full compliance with this Order, such nominees

may seek reimbursement of their reasonable expenses actually incurred in complying with this

Order by providing the Claims Administrator with proper documentation supporting the expenses

for which reimbursement is sought. Such properly documented expenses incurred by nominees in

compliance with the terms of this Order shall be paid from the Settlement Fund, with any disputes

as to the reasonableness or documentation of expenses incurred subject to review by the Court.

       10.     CAFA Notice – As provided in the Stipulation, Defendants shall serve the notice

required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”) no later than ten

(10) calendar days following the filing of the Stipulation with the Court. Defendants are solely

responsible for the costs of the CAFA notice and administering the CAFA notice. No later than

seven (7) calendar days before the Settlement Hearing, Defendants shall cause to be served on

Lead Counsel and filed with the Court proof, by affidavit or declaration, regarding compliance

with 28 U.S.C. § 1715(b).

       11.     Participation in the Settlement – Settlement Class Members who wish to

participate in the Settlement and to be eligible to receive a distribution from the Net Settlement

Fund must complete and submit a Claim Form in accordance with the instructions contained

therein. Unless the Court orders otherwise, all Claim Forms must be postmarked no later than

ninety (90) calendar days after the Notice Date. Notwithstanding the foregoing, Lead Counsel


                                                 7
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 48 of 105 PageID #:
                                    2366


may, at its discretion, accept for processing late Claims provided such acceptance does not delay

the distribution of the Net Settlement Fund to the Settlement Class. By submitting a Claim, a

person or entity shall be deemed to have submitted to the jurisdiction of the Court with respect to

his, her, or its Claim and the subject matter of the Settlement.

       12.     In order to be entitled to participate in the recovery from the Net Settlement Fund

after the Effective Date, each Claim Form submitted must satisfy the following conditions: (a) it

must be properly completed, signed, and submitted in a timely manner in accordance with the

provisions of the preceding paragraph; (b) it must be accompanied by adequate supporting

documentation for the transactions and holdings reported therein, in the form of broker

confirmation slips, broker account statements, an authorized statement from the broker containing

the transactional and holding information found in a broker confirmation slip or account statement,

or such other documentation as is deemed adequate by Lead Counsel or the Claims Administrator;

(c) if the person executing the Claim Form is acting in a representative capacity, a certification of

his, her, or its current authority to act on behalf of the Settlement Class Member must be included

in the Claim Form to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the

Claim Form must be complete and contain no material deletions or modifications of any of the

printed matter contained therein and must be signed under penalty of perjury.

       13.     Any Settlement Class Member that does not timely and validly submit a Claim

Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived

his, her, or its right to share in the Net Settlement Fund; (b) shall be forever barred from

participating in any distributions therefrom; (c) shall be bound by the provisions of the Stipulation

and the Settlement and all proceedings, determinations, orders, and judgments in the Action

relating thereto, including, without limitation, the Judgment and the Releases provided for therein,


                                                  8
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 49 of 105 PageID #:
                                    2367


whether favorable or unfavorable to the Settlement Class; and (d) will be barred from commencing,

maintaining, or prosecuting any of the Released Plaintiffs’ Claims against each and all of the

Defendants’ Releasees, as more fully described in the Stipulation and Notice. Notwithstanding

the foregoing, late Claim Forms may be accepted for processing as set forth in paragraph 11 above.

       14.     Exclusion From the Settlement Class – All Settlement Class Members shall be

bound by all determinations and judgments in this Action, whether favorable or unfavorable,

unless such persons or entities request to be excluded, or “opt out,” from the Settlement Class.

Any member of the Settlement Class who wishes to exclude himself, herself, or itself from the

Settlement Class must request exclusion in writing within the time and in the manner set forth in

the Notice, which shall provide that: (a) any such request for exclusion from the Settlement Class

must be mailed or delivered such that it is received no later than twenty-one (21) calendar days

prior to the Settlement Hearing, to: Centene Securities Litigation, EXCLUSIONS, c/o JND Legal

Administration, P.O. Box. 91364, Seattle, WA 98111, and (b) each request for exclusion must

(i) state the name, address, and telephone number of the person or entity requesting exclusion, and

in the case of entities, the name and telephone number of the appropriate contact person; (ii) state

that such person or entity “requests exclusion from the Settlement Class in Sanchez v. Centene

Corp., Case No. 4:17-cv-00806-AGF (E.D. Mo.)”; (iii) state the number of Centene common

shares that the person or entity requesting exclusion (A) owned as of the opening of trading on

May 24, 2016 and (B) purchased/acquired and/or sold during the Class Period, as well as the dates

and prices of each such purchase/acquisition and sale; and (iv) be signed by the person or entity

requesting exclusion or an authorized representative. A request for exclusion shall not be effective

unless it provides all the required information and is received within the time stated above, or is

otherwise accepted by the Court.


                                                 9
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 50 of 105 PageID #:
                                    2368


       15.     Any person or entity who or which timely and validly requests exclusion in

compliance with the terms stated in this Order and is excluded from the Settlement Class shall not

be a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or

judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.

       16.     Any Settlement Class Member who or which does not timely and validly request

exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have

waived his, her, or its right to be excluded from the Settlement Class; (b) shall be forever barred

from requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be

bound by the provisions of the Stipulation and Settlement and all proceedings, determinations,

orders, and judgments in the Action, including, but not limited to, the Judgment and the Releases

provided for therein, whether favorable or unfavorable to the Settlement Class; and (d) will be

barred from commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims

against any of the Defendants’ Releasees, as more fully described in the Stipulation and Notice.

       17.     Appearance and Objections at Settlement Hearing – Any Settlement Class

Member who or which does not request exclusion from the Settlement Class may enter an

appearance in the Action, at his, her, or its own expense, individually or through counsel of his,

her, or its own choice, by filing with the Clerk of Court and delivering a notice of appearance to

both Lead Counsel and Defendants’ Counsel, at the addresses set forth in paragraph 18 below,

such that it is received no later than twenty-one (21) calendar days prior to the Settlement Hearing,

or as the Court may otherwise direct. Any Settlement Class Member who does not enter an

appearance will be represented by Lead Counsel.

       18.     Any Settlement Class Member who or which does not request exclusion from the

Settlement Class may file a written objection to the proposed Settlement, the proposed Plan of


                                                 10
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 51 of 105 PageID #:
                                    2369


Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses and appear

and show cause, if he, she, or it has any cause, why the proposed Settlement, the proposed Plan of

Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should not

be approved; provided, however, that no Settlement Class Member shall be heard or entitled to

contest the approval of the terms and conditions of the proposed Settlement, the proposed Plan of

Allocation, and/or the motion for attorneys’ fees and Litigation Expenses unless that person or

entity has filed a written objection with the Court and served copies of such objection on Lead

Counsel and Defendants’ Counsel at the addresses set forth below such that they are received no

later than twenty-one (21) calendar days prior to the Settlement Hearing.

                   Lead Counsel                                  Defendants’ Counsel

   Bernstein Litowitz Berger & Grossmann LLP         Skadden, Arps, Slate, Meagher & Flom LLP
            Jonathan D. Uslaner, Esq.                         Peter B. Morrison, Esq.
      2121 Avenue of the Stars, Suite 2575              300 South Grand Avenue, Suite 3400
             Los Angeles, CA 90067                            Los Angeles, CA 90071

       19.     Any objections, filings, and other submissions by the objecting Settlement Class

Member must: (a) state the name, address, and telephone number of the person or entity objecting

and must be signed by the objector; (b) state with specificity the grounds for the Settlement Class

Member’s objection, including any legal and evidentiary support the Settlement Class Member

wishes to bring to the Court’s attention and whether the objection applies only to the objector, to

a specific subset of the Settlement Class, or to the entire Settlement Class; and (c) include

documents sufficient to prove membership in the Settlement Class, including documents showing

the number of shares of Centene common stock that the objecting Settlement Class Member

(i) owned as of the opening of trading on May 24, 2016 and (ii) purchased/acquired and/or sold

during the Class Period, as well as the dates and prices of each such purchase/acquisition and sale.

Documentation establishing membership in the Settlement Class must consist of copies of

                                                11
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 52 of 105 PageID #:
                                    2370


brokerage confirmation slips or monthly brokerage account statements, or an authorized statement

from the objector’s broker containing the transactional and holding information found in a broker

confirmation slip or account statement. Objectors who enter an appearance and desire to present

evidence at the Settlement Hearing in support of their objection must include in their written

objection or notice of appearance the identity of any witnesses they may call to testify and any

exhibits they intend to introduce into evidence at the hearing.

       20.     Any Settlement Class Member who or which does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her, or its right to object to any

aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion

for an award of attorneys’ fees and Litigation Expenses and shall be forever barred and foreclosed

from objecting to the fairness, reasonableness, or adequacy of the Settlement, the Plan of

Allocation, or the requested attorneys’ fees and Litigation Expenses, or from otherwise being heard

concerning the Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation

Expenses in this or any other proceeding. Settlement Class Members do not need to appear at the

Settlement Hearing or take any other action to indicate their approval of the Settlement, the Plan

of Allocation, or the application for attorneys’ fees and Litigation Expenses.

       21.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

stays all proceedings in the Action other than proceedings necessary to carry out or enforce the

terms and conditions of the Stipulation. Pending final determination of whether the Settlement

should be approved, the Court bars and enjoins Lead Plaintiff and all other members of the

Settlement Class from commencing or prosecuting, directly or indirectly, any and all of the

Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees.




                                                12
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 53 of 105 PageID #:
                                    2371


         22.   Settlement Administration Fees and Expenses – All reasonable costs incurred in

identifying Settlement Class Members and notifying them of the Settlement as well as in

administering the Settlement shall be paid as set forth in the Stipulation without further order of

the Court.

         23.   Settlement Fund – The contents of the Settlement Fund held by Huntington

National Bank (which the Court approves as the Escrow Agent) shall be deemed and considered

to be in custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until

such time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the

Court.

         24.   Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any

other tax reporting form for, or in respect to, the Settlement Fund, to pay from the Settlement Fund

any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations with

respect to Taxes and any reporting or filings in respect thereof without further order of the Court

in a manner consistent with the provisions of the Stipulation.

         25.   Plan of Allocation and Motion for Attorneys’ Fees and Litigation Expenses –

Defendants’ Releasees shall have no responsibility or liability for (i) the Plan of Allocation, (ii) any

actions of the Escrow Agent, (iii) any distributions from the Net Settlement Fund, or (iv) any

application for attorneys’ fees or Litigation Expenses submitted by Lead Counsel or Lead Plaintiff.

The Court will consider the Plan of Allocation and any applications for attorneys’ fees or Litigation

Expenses separately from the fairness, reasonableness, and adequacy of the Settlement. Any order

or proceeding relating to the Plan of Allocation or any application for attorneys’ fees or expenses,

or any appeal from any order relating thereto or reversal or modification thereof, shall not operate

to terminate or cancel the Stipulation, or affect or delay the finality of the Judgment approving the


                                                  13
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 54 of 105 PageID #:
                                    2372


Stipulation and the settlement of the Action and Releases. At or after the Settlement Hearing, the

Court shall determine whether the Plan of Allocation proposed by Lead Counsel and any

application for attorneys’ fees or payment of expenses shall be approved.

       26.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails

to occur, this Order shall be vacated, rendered null and void, and be of no further force and effect,

except as otherwise provided by the Stipulation, and this Order shall be without prejudice to the

rights of Lead Plaintiff, the other Settlement Class Members, and Defendants, and the Parties shall

revert to their respective positions in the Action immediately prior to the execution of the

Stipulation.

       27.     Use of this Order – Neither this Order, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith): (a) shall be offered against any of the Defendants’ Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of

the Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the

validity of any claim that was or could have been asserted or the deficiency of any defense that has

been or could have been asserted in this Action or in any other litigation, or of any liability,

negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any

way referred to for any other reason as against any of the Defendants’ Releasees, in any arbitration

proceeding or other civil, criminal, or administrative action or proceeding, other than such


                                                 14
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 55 of 105 PageID #:
                                    2373


proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall be offered

against any of the Plaintiffs’ Releasees, as evidence of, or construed as, or deemed to be evidence

of any presumption, concession, or admission by any of the Plaintiffs’ Releasees that any of their

claims are without merit, that any of the Defendants’ Releasees had meritorious defenses, or that

damages recoverable under the Complaint would not have exceeded the Settlement Amount or

with respect to any liability, negligence, fault, or wrongdoing of any kind, or in any way referred

to for any other reason as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or

other civil, criminal, or administrative action or proceeding, other than such proceedings as may

be necessary to effectuate the provisions of the Stipulation; or (c) shall be construed against any

of the Releasees as an admission, concession, or presumption that the consideration to be given

under the Settlement represents the amount which could be or would have been recovered after

trial; provided, however, that if the Stipulation is approved by the Court, the Parties and the

Releasees and their respective counsel may refer to it to effectuate the protections from liability

granted thereunder or otherwise to enforce the terms of the Settlement.

       28.     Supporting Papers – Lead Counsel shall file and serve the opening papers in

support of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion

for attorneys’ fees and Litigation Expenses no later than thirty-five (35) calendar days prior to the

Settlement Hearing; and reply papers, if any, shall be filed and served no later than seven (7)

calendar days prior to the Settlement Hearing.

       29.     The Court’s orders entered during this Action relating to the confidentiality of

information shall survive this Settlement.




                                                 15
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 56 of 105 PageID #:
                                    2374


     SO ORDERED this _______ day of ______________, 2020.



                                    ________________________________________
                                          The Honorable Audrey G. Fleissig
                                             United States District Judge




                                      16
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 57 of 105 PageID #:
                                    2375




                   Exhibit A-1
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 58 of 105 PageID #:
                                    2376


                                                                                      Exhibit A-1

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

    ISRAEL SANCHEZ, Individually and On             Case No. 4:17-cv-00806-AGF
    Behalf of All Others Similarly Situated,

                         Plaintiff,

          v.

    CENTENE CORP., MICHAEL F.
    NEIDORFF, and JEFFREY A.
    SCHWANEKE,

                         Defendants.

             NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED
               SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING; AND
          (III) MOTION FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES

          A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may be affected
by the above-captioned securities class action (the “Action”) pending in the United States
District Court for the Eastern District of Missouri (the “Court”), if you purchased or otherwise
acquired common stock of Centene Corporation (“Centene”) during the period from May 24,
2016 through July 25, 2016, inclusive (the “Class Period”), and were damaged thereby.1
NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead Plaintiff,
Louisiana Sheriffs’ Pension & Relief Fund, on behalf of itself and the Settlement Class (as
defined in ¶ 20 below), has reached a proposed settlement of the Action for $7,500,000 in cash.
PLEASE READ THIS NOTICE CAREFULLY. This Notice explains important rights you
may have, including the possible receipt of a payment from the Settlement. If you are a
member of the Settlement Class, your legal rights will be affected whether or not you act.
If you have any questions about this Notice, the proposed Settlement, or your eligibility to
participate in the Settlement, please DO NOT contact the Court, Centene, the other


1
  All capitalized terms used in this Notice that are not otherwise defined herein shall have the
meanings ascribed to them in the Stipulation and Agreement of Settlement dated March 5, 2020
(the “Stipulation”). The Stipulation is available at www.CenteneSecuritiesLitigation.com.
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 59 of 105 PageID #:
                                    2377


Defendants in the Action, or their counsel. All questions should be directed to Lead
Counsel or the Claims Administrator (see ¶ 85 below).
  1.    Description of the Action and the Settlement Class: This Notice relates to a proposed
settlement of claims in a pending securities class action brought by investors alleging, among
other things, that Centene and certain of its officers, Michael F. Neidorff and Jeffrey A.
Schwaneke (collectively, the “Individual Defendants,” and, together with Centene,
“Defendants”) violated the federal securities laws by making false and misleading statements
concerning Centene’s merger with Health Net, Inc. (“Health Net”). A more detailed description
of the Action is set forth in ¶¶ 11-19 below. The proposed Settlement, if approved by the Court,
will settle claims of the Settlement Class, as defined in ¶ 20 below.
  2.    Statement of the Settlement Class’s Recovery: Subject to Court approval, Lead
Plaintiff, on behalf of itself and the Settlement Class, has agreed to settle the Action in exchange
for $7,500,000 in cash (the “Settlement Amount”) to be deposited into an escrow account. The
Net Settlement Fund (i.e., the Settlement Amount plus any and all interest earned thereon (the
“Settlement Fund”) less (i) any Taxes; (ii) any Notice and Administration Costs; (iii) any
Litigation Expenses awarded by the Court; (iv) any attorneys’ fees awarded by the Court; and
(v) any other costs or fees approved by the Court) will be distributed in accordance with a plan of
allocation that is approved by the Court. The proposed plan of allocation (the “Plan of
Allocation”) is set forth in ¶¶ 49-67 below. The Plan of Allocation will determine how the Net
Settlement Fund shall be allocated among members of the Settlement Class.
  3.    Estimate of Average Amount of Recovery Per Share: Based on Lead Plaintiff’s
damages expert’s estimate of the number of shares of Centene common stock purchased during
the Class Period that may have been affected by the conduct at issue in the Action, and assuming
that all Settlement Class Members elect to participate in the Settlement, the estimated average
recovery (before the deduction of any Court-approved fees, expenses, and costs as described
herein) is $0.55 per affected share. Settlement Class Members should note, however, that the
foregoing average recovery is only an estimate. Some Settlement Class Members may recover
more or less than the estimated amount depending on, among other factors, when and at what
prices they purchased or sold their shares, and the total number and value of valid Claim Forms
submitted. Distributions to Settlement Class Members will be made based on the Plan of
Allocation set forth herein (see ¶¶ 49-67 below) or such other plan of allocation as may be
ordered by the Court.
  4.    Average Amount of Damages Per Share: The Parties do not agree on the average
amount of damages per share of Centene common stock that would be recoverable if Lead
Plaintiff were to prevail in the Action. Among other things, Defendants vigorously deny the
assertion that they violated the federal securities laws or that any damages were suffered by any
members of the Settlement Class as a result of their alleged conduct.
  5.   Attorneys’ Fees and Expenses Sought: Plaintiffs’ Counsel, which have been
prosecuting the Action on a wholly contingent basis, have not received any payment of
attorneys’ fees for their representation of the Settlement Class and have advanced the funds to




                                                 2
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 60 of 105 PageID #:
                                    2378


pay expenses necessarily incurred to prosecute this Action.2 Lead Counsel will apply to the
Court for an award of attorneys’ fees for all Plaintiffs’ Counsel in an amount not to exceed 25%
of the Settlement Fund. In addition, Lead Counsel will apply for payment of Litigation Expenses
paid or incurred by Plaintiffs’ Counsel in connection with the institution, prosecution, and
resolution of the Action in an amount not to exceed $200,000, which may include an application
for payment of the reasonable costs and expenses incurred by Lead Plaintiff directly related to its
representation of the Settlement Class, pursuant to the Private Securities Litigation Reform Act
of 1995 (“PSLRA”), 15 U.S.C. § 78(a)(4). Any fees and expenses awarded by the Court will be
paid from the Settlement Fund. Settlement Class Members are not personally liable for any such
fees or expenses. The estimated average cost for such fees and expenses, if the Court approves
Lead Counsel’s fee and expense application, is $0.15 per affected share.
  6. Identification of Attorneys’ Representatives: Lead Plaintiff and the Settlement Class
are represented by Jonathan D. Uslaner of Bernstein Litowitz Berger & Grossmann LLP, 2121
Avenue of the Stars, Suite 2575, Los Angeles, CA 90067, 1-800-380-8496,
settlements@blbglaw.com.
  7. Reasons for the Settlement: Lead Plaintiff’s principal reason for entering into the
Settlement is the substantial and certain recovery for the Settlement Class without the risk or the
delays inherent in further litigation. Moreover, the substantial recovery provided under the
Settlement must be considered against the significant risk that a smaller recovery—or indeed no
recovery at all—might be achieved after contested motions, a trial of the Action, and the likely
appeals that would follow a trial. This process could be expected to last several years.
Defendants, who deny all allegations of wrongdoing, are entering into the Settlement solely to
eliminate the uncertainty, burden, and expense of further protracted litigation.

            YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
SUBMIT A CLAIM FORM                This is the only way to be eligible to receive a payment from
POSTMARKED NO LATER                the Settlement Fund. If you are a Settlement Class Member
THAN _____________, 2020.          and you remain in the Settlement Class, you will be bound by
                                   the Settlement as approved by the Court and you will give up
                                   any Released Plaintiffs’ Claims (defined in ¶ 31 below) that
                                   you have against Defendants and the other Defendants’
                                   Releasees (defined in ¶ 32 below), so it is in your interest to
                                   submit a Claim Form.




2
  Plaintiffs’ Counsel include Court-appointed Lead Counsel, Bernstein Litowitz Berger &
Grossmann LLP (“Lead Counsel”), (ii) additional counsel for Lead Plaintiff, Klausner, Kaufman,
Jensen & Levinson; and (iii) liaison counsel, Cuneo Gilbert & Laduca.



                                                3
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 61 of 105 PageID #:
                                    2379


EXCLUDE YOURSELF                If you exclude yourself from the Settlement Class, you will
FROM THE SETTLEMENT             not be eligible to receive any payment from the Settlement
CLASS BY SUBMITTING A           Fund. This is the only option that allows you ever to be part
WRITTEN REQUEST FOR             of any other lawsuit against any of the Defendants or the
EXCLUSION SO THAT IT            other Defendants’ Releasees concerning the Released
IS RECEIVED NO LATER            Plaintiffs’ Claims.
THAN _____________, 2020.
OBJECT TO THE                   If you do not like the proposed Settlement, the proposed Plan
SETTLEMENT BY                   of Allocation, or the request for attorneys’ fees and Litigation
SUBMITTING A WRITTEN            Expenses, you may write to the Court and explain why you
OBJECTION SO THAT IT            do not like them. You cannot object to the Settlement, the
IS RECEIVED NO LATER            Plan of Allocation, or the fee and expense request unless you
THAN _____________, 2020.       are a Settlement Class Member and do not exclude yourself
                                from the Settlement Class.
GO TO A HEARING ON              Filing a written objection and notice of intention to appear by
_____________, 2020 AT          _____________, 2020 allows you to speak in Court, at the
__:__ __.M., AND FILE A         discretion of the Court, about the fairness of the proposed
NOTICE OF INTENTION             Settlement, the Plan of Allocation, and/or the request for
TO APPEAR SO THAT IT            attorneys’ fees and Litigation Expenses. If you submit a
IS RECEIVED NO LATER            written objection, you may (but you do not have to) attend the
THAN _____________, 2020.       hearing and, at the discretion of the Court, speak to the Court
                                about your objection.
DO NOTHING.                     If you are a member of the Settlement Class and you do not
                                submit a valid Claim Form or request for exclusion, you will
                                not be eligible to receive any payment from the Settlement
                                Fund. You will, however, remain a member of the
                                Settlement Class, which means that you give up your right to
                                sue about the claims that are resolved by the Settlement and
                                you will be bound by any judgments or orders entered by the
                                Court in the Action.



                          WHAT THIS NOTICE CONTAINS


Why Did I Get This Notice?                                                         Page [__]
What Is This Case About?                                                           Page [__]
How Do I Know If I Am Affected By The Settlement?
  Who Is Included In The Settlement Class?                                         Page [__]
What Are Lead Plaintiff’s Reasons For The Settlement?                              Page [__]
What Might Happen If There Were No Settlement?                                     Page [__]
How Are Settlement Class Members Affected By The Action
  And The Settlement?                                                              Page [__]
How Do I Participate In The Settlement? What Do I Need To Do?                      Page [__]
How Much Will My Payment Be?                                                       Page [__]


                                             4
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 62 of 105 PageID #:
                                    2380


What Payment Are The Attorneys For The Settlement Class Seeking?
   How Will The Lawyers Be Paid?                                                       Page [__]
What If I Do Not Want To Be A Member Of The Settlement Class?
   How Do I Exclude Myself?                                                            Page [__]
When And Where Will The Court Decide Whether To Approve The
   Settlement? Do I Have To Come To The Hearing? May I Speak At
   The Hearing If I Don’t Like The Settlement?                                         Page [__]
What If I Bought Shares On Someone Else’s Behalf?                                      Page [__]
Can I See The Court File? Whom Should I Contact If I Have
   Questions?                                                                          Page [__]

                              WHY DID I GET THIS NOTICE?

  8. The Court directed that this Notice be mailed to you because you or someone in your
family or an investment account for which you serve as a custodian may have purchased or
otherwise acquired Centene common stock during the Class Period. The Court has directed us to
send you this Notice because, as a potential Settlement Class Member, you have a right to know
about your options before the Court rules on the proposed Settlement. Additionally, you have
the right to understand how this class action lawsuit may generally affect your legal rights. If the
Court approves the Settlement and the Plan of Allocation (or some other plan of allocation), the
Claims Administrator selected by Lead Plaintiff and approved by the Court will make payments
pursuant to the Settlement after any objections and appeals are resolved.
  9. The purpose of this Notice is to inform you of the existence of this case, that it is a class
action, how you might be affected, and how to exclude yourself from the Settlement Class if you
wish to do so. It is also being sent to inform you of the terms of the proposed Settlement and of
a hearing to be held by the Court to consider the fairness, reasonableness, and adequacy of the
Settlement, the proposed Plan of Allocation, and the motion by Lead Counsel for an award of
attorneys’ fees and payment of Litigation Expenses (the “Settlement Hearing”). See ¶¶ 73-74
below for details about the Settlement Hearing, including the date and location of the hearing.
  10. The issuance of this Notice is not an expression of any opinion by the Court concerning
the merits of any claim in the Action, and the Court still has to decide whether to approve the
Settlement. If the Court approves the Settlement and a plan of allocation, then payments to
Authorized Claimants will be made after any appeals are resolved and after the completion of all
claims processing. Please be patient, as this process can take some time to complete.

                               WHAT IS THIS CASE ABOUT?

  11. Centene is a health insurance company that, during the Class Period, sold health
insurance in several states in the United States. The Company’s common stock trades on the
New York Stock Exchange under the symbol “CNC” In July 2015, Centene announced its
intention to acquire Health Net, another publicly-traded health insurance company, and
completed that acquisition in March 2016. Lead Plaintiff alleges that Defendants made false and
misleading statements during the Class Period regarding Centene’s merger with Health Net,
including substantially understating Health Net’s liabilities at the time of the merger.



                                                 5
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 63 of 105 PageID #:
                                    2381


  12. In November 2016, a class action complaint was filed in the United States District Court
for the Central District of California, styled Sanchez v. Centene Corp. Defendants moved to
transfer the Action to the United States District Court for the Eastern District of Missouri (the
“Court”) in January 2017, and Central District of California granted the motion to transfer in
March 2017.
  13. In May 2017, the Court appointed Louisiana Sheriffs’ Pension & Relief Fund as Lead
Plaintiff for the Action; and approved Lead Plaintiff’s selection of Bernstein Litowitz Berger &
Grossmann LLP as Lead Counsel for the class.
  14. In July 2017, Lead Plaintiff filed and served the Consolidated Class Action Complaint
(the “Complaint”) asserting claims against all Defendants under Section 10(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder, and
against the Individual Defendants under Section 20(a) of the Exchange Act.
   15. In September 2017, Defendants served and filed a motion to dismiss the Complaint. The
Parties fully briefed the motion and the Court held oral argument on the motion in February
2018. In August 2019, the Court issued a Memorandum Opinion and Order granting in part and
denying in part Defendants’ motion to dismiss the Complaint. In September 2019, Defendants
filed and served their Answer to the Complaint.
  16. Discovery in the Action commenced in September 2019. Defendants served Lead
Plaintiff with 39 document requests. Lead Plaintiffs served Defendants with 49 document
requests. Lead Plaintiff and Defendants also served 16 subpoenas to third parties. Defendants
produced Centene’s board of director materials.
  17. In late 2019, the Parties agreed to engage in private mediation in an attempt to resolve the
Action and further agreed to the appointment of Michelle Yoshida of Phillips ADR to act as
mediator. A mediation session before Ms. Yoshida was held on January 29, 2020. At the
conclusion of the mediation session, the Parties accepted Ms. Yoshida’s mediator’s
recommendation to settle the Action and release all claims against Defendants and Defendants’
Releasees in return for a cash payment by or on behalf of Defendants of $7,500,000 for the
benefit of the Settlement Class.
 18. On March 5, 2020, the Parties entered into the Stipulation and Agreement of Settlement,
which sets forth the terms and conditions of the Settlement. The Stipulation is available at
www.CenteneSecuritiesLitigation.com.
  19. On _____________, 2020, the Court preliminarily approved the Settlement, authorized
this Notice to be disseminated to potential Settlement Class Members, and scheduled the
Settlement Hearing to consider whether to grant final approval to the Settlement.

           HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
               WHO IS INCLUDED IN THE SETTLEMENT CLASS?

  20. If you are a member of the Settlement Class, you are subject to the Settlement, unless you
timely request to be excluded. The Settlement Class consists of:
       all persons and entities who purchased the common stock of Centene during the
       period from May 24, 2016 through July 25, 2016, inclusive (the “Class Period”)
       and who were damaged thereby


                                                6
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 64 of 105 PageID #:
                                    2382


Excluded from the Settlement Class are: are (i) Defendants; (ii) members of the Immediate
Family of each Individual Defendant; (iii) any person who was an Officer or director of Centene;
(iv) any firm or entity in which any Defendant has or had a controlling interest; (v) any person
who participated in the wrongdoing alleged; (vi) Defendants’ liability insurance carriers;
(vii) any affiliates, parents, or subsidiaries of Centene; (viii) all Centene plans that are covered
by the Employee Retirement Income Security Act of 1974 (“ERISA”); and (ix) the legal
representatives, agents, affiliates, heirs, beneficiaries, successors-in-interest, or assigns of any
excluded person or entity, in their respective capacity as such. Also excluded from the
Settlement Class are any persons or entities who or which exclude themselves by submitting a
request for exclusion in accordance with the requirements set forth in this Notice. See “What If I
Do Not Want To Be A Member Of The Settlement Class? How Do I Exclude Myself?” on page
__ below.

PLEASE NOTE: Receipt of this Notice does not mean that you are a Settlement Class
Member or that you will be entitled to a payment from the Settlement.
If you are a Settlement Class Member and you wish to be eligible to receive a payment
from the Settlement, you are required to submit the Claim Form that is being distributed
with this Notice and the required supporting documentation as set forth therein
postmarked no later than _____________, 2020.

        WHAT ARE LEAD PLAINTIFF’S REASONS FOR THE SETTLEMENT?

  21. Lead Plaintiff and Lead Counsel believe that the claims asserted against Defendants have
merit. They recognize, however, the expense and length of continued proceedings necessary to
pursue their claims against Defendants through summary judgment, trial, and appeals, as well as
the very substantial risks they would face in establishing liability and damages. For example,
those risks include challenges in establishing that Defendants’ statements about the Health Net
merger were false or misleading and that the Individual Defendants knew that the statements
were false or were reckless in making them. Defendants have contended—and would have
contended at summary judgment or trial—that their statements were neither false nor misleading
and not made with intent to mislead.
  22. Lead Plaintiff also faced risks relating to loss causation and damages. Defendants would
have contended at summary judgment and trial, that Lead Plaintiff could not establish a causal
connection between the alleged misrepresentations and the losses investors allegedly suffered, as
required by law.
  23. In light of these risks, the amount of the Settlement, and the immediacy of recovery to the
Settlement Class, Lead Plaintiff and Lead Counsel believe that the proposed Settlement is fair,
reasonable, and adequate, and in the best interests of the Settlement Class. Lead Plaintiff and
Lead Counsel believe that the Settlement provides a substantial benefit to the Settlement Class,
namely $7,500,000 in cash (less the various deductions described in this Notice), as compared to
the risk that the claims in the Action would produce a smaller recovery, or no recovery, after
summary judgment, trial, and appeals, possibly years in the future.
  24. Defendants have vigorously denied and continue to deny each and all of the claims
asserted against them in the Action and deny that the Settlement Class was harmed or suffered



                                                 7
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 65 of 105 PageID #:
                                    2383


any damages as a result of the conduct alleged in the Action. Defendants expressly have denied
and continue to deny all charges of wrongdoing or liability against them arising out of any of the
conduct, statements, acts or omissions alleged, or that could have been alleged, in the Action.
Defendants have agreed to the Settlement solely to eliminate the burden and expense of
continued litigation. Accordingly, the Settlement may not be construed as an admission of any
wrongdoing by Defendants.

            WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

  25. If there were no Settlement and Lead Plaintiff failed to establish any essential legal or
factual element of its claims against Defendants, neither Lead Plaintiff nor the other members of
the Settlement Class would recover anything from Defendants. Also, if Defendants were
successful in proving any of their defenses, either at summary judgment, at trial, or on appeal,
the Settlement Class could recover substantially less than the amount provided in the Settlement,
or nothing at all.

               HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
                   BY THE ACTION AND THE SETTLEMENT?

  26. As a Settlement Class Member, you are represented by Lead Plaintiff and Lead Counsel,
unless you enter an appearance through counsel of your own choice at your own expense. You
are not required to retain your own counsel, but if you choose to do so, such counsel must file a
notice of appearance on your behalf and must serve copies of his or her appearance on the
attorneys listed in the section entitled, “When And Where Will The Court Decide Whether To
Approve The Settlement?,” below.
  27. If you are a Settlement Class Member and do not wish to remain a Settlement Class
Member, you may exclude yourself from the Settlement Class by following the instructions in
the section entitled, “What If I Do Not Want To Be A Member Of The Settlement Class? How
Do I Exclude Myself?,” below.
  28. If you are a Settlement Class Member and you wish to object to the Settlement, the Plan
of Allocation, or Lead Counsel’s application for attorneys’ fees and Litigation Expenses, and if
you do not exclude yourself from the Settlement Class, you may present your objections by
following the instructions in the section entitled, “When And Where Will The Court Decide
Whether To Approve The Settlement?,” below.
  29. If you are a Settlement Class Member and you do not exclude yourself from the
Settlement Class, you will be bound by any orders issued by the Court. If the Settlement is
approved, the Court will enter a judgment (the “Judgment”). The Judgment will dismiss with
prejudice the claims against Defendants and will provide that, upon the Effective Date of the
Settlement, Lead Plaintiff and each of the other Settlement Class Members, on behalf of
themselves, and their respective heirs, executors, administrators, predecessors, successors, and
assigns, in their capacities as such, will have fully, finally, and forever compromised, settled,
released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’
Claim (as defined in ¶ 31 below) against Defendants and all of the Defendants’ Releasees (as
defined in ¶ 32 below), and will forever be barred and enjoined from bringing, asserting, or



                                                8
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 66 of 105 PageID #:
                                    2384


prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’
Releasees.
  30. Any Plan of Allocation, request for an award of attorneys’ fees and expenses, or an award
to Lead Plaintiff pursuant to 15 U.S.C. § 78(a)(4) in connection with their representation of the
Settlement Class, will in no way disturb or affect the Judgment and are each considered separate
from the Judgment. Any order or proceeding relating to the Plan of Allocation, any order
entered regarding any award of attorneys’ fees and expenses or award to Lead Plaintiffs, or any
appeal from any order relating thereto or reversal or modification thereof, shall not effect or
delay the finality of the Judgment.
  31. “Released Plaintiffs’ Claims” means, to the fullest extent that the law permits their
release, all claims, suits, actions, appeals, causes of action, damages (including, without
limitation, compensatory, punitive, exemplary, rescissory, direct, consequential, or special
damages, and restitution and disgorgement), demands, rights, debts, penalties, costs, expenses,
fees, injunctive relief, attorneys’ fees, expert or consulting fees, prejudgment interest,
indemnities, duties, liabilities, losses, or obligations of every nature and description whatsoever,
whether known or unknown, whether or not concealed or hidden, fixed or contingent, direct or
indirect, anticipated or unanticipated, whether legal, contractual, rescissory, statutory, or
equitable in nature, whether arising under federal, state, common, or foreign law, that Lead
Plaintiff or any member of the Settlement Class asserted or could have asserted in any forum that
are based upon, arise from, or relate to: (i) the allegations, transactions, facts, matters, events,
disclosures, public filings, acts, occurrences, representations, statements, omissions or failures to
act that were alleged in the Complaint or any other filing in this Action; and (ii) the purchase of
Centene common stock during the Class Period. For the avoidance of doubt, this release does
not release or impair (i) any claims asserted in any ERISA or derivative action, including without
limitation the claims asserted in Carpenters Pension Fund of Illinois, et al. v. Neidorff, et al.,
Case No. 4:18-cv-00113-CDP, or any cases consolidated into that action; (ii) any claims by any
governmental entity that arise out of any governmental investigation of Defendants relating to
the conduct alleged in the Action; or (iii) any claims relating to the enforcement of the
Settlement. “Released Plaintiffs’ Claims” include “Unknown Claims,” as defined below in ¶ 33.
  32. “Defendants’ Releasees” means Defendants and their current and former parents,
affiliates, subsidiaries, controlling persons, associates, related or affiliated entities, and each and
all of their respective past or present officers, directors, employees, partners, members,
principals, agents, representatives, attorneys, financial or investment advisors, consultants,
underwriters, investment bankers, commercial bankers, advisors, insurers, reinsurers, heirs,
spouses, executors, trustees, general or limited partners or partnerships, limited liability
companies, members, joint ventures, personal or legal representatives, estates, administrators,
predecessors, successors or assigns, or any member of their Immediate Family, marital
communities, or any trusts for which any of them are trustees, settlors or beneficiaries or anyone
acting or purporting to act for or on behalf of them or their successors or collectively.
  33. “Unknown Claims” means any Released Plaintiffs’ Claims which Lead Plaintiff or any
other Settlement Class Member does not know or suspect to exist in his, her, or its favor at the
time of the release of such claims, and any Released Defendants’ Claims which any Defendant
does not know or suspect to exist in his or its favor at the time of the release of such claims,
which, if known by him, her, or it, might have affected his, her, or its decision(s) with respect to
this Settlement. With respect to any and all Released Claims, the Parties stipulate and agree that,


                                                  9
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 67 of 105 PageID #:
                                    2385


upon the Effective Date of the Settlement, Lead Plaintiff and Defendants shall expressly waive,
and each of the other Settlement Class Members shall be deemed to have waived, and by
operation of the Judgment shall have expressly waived, any and all provisions, rights, and
benefits conferred by any law of any state or territory of the United States, or principle of
common law or foreign law, which is similar, comparable, or equivalent to California Civil Code
§1542, which provides:
       A general release does not extend to claims that the creditor or releasing party
       does not know or suspect to exist in his or her favor at the time of executing the
       release and that, if known by him or her, would have materially affected his or her
       settlement with the debtor or released party.
Lead Plaintiff, any Settlement Class Member, or any Defendant may hereafter discover facts,
legal theories, or authorities in addition to or different from those which any of them now knows
or believes to be true with respect to the subject matter of the Released Plaintiffs’ Claims and the
Released Defendants’ Claims, but the Parties shall expressly, fully, finally, and forever waive,
compromise, settle, discharge, extinguish, and release, and each Settlement Class Member shall
be deemed to have waived, compromised, settled, discharged, extinguished, and released, and
upon the Effective Date and by operation of the Judgment shall have waived, compromised,
settled, discharged, extinguished, and released, fully, finally, and forever, any and all Released
Plaintiffs’ Claims and Released Defendants’ Claims, as applicable, known or unknown,
suspected or unsuspected, contingent or absolute, accrued or unaccrued, apparent or unapparent,
which now exist, or heretofore existed, or may hereafter exist, without regard to the subsequent
discovery or existence of such different or additional facts, legal theories, or authorities. Lead
Plaintiff and Defendants acknowledge, and each of the other Settlement Class Members shall be
deemed by operation of law to have acknowledged, that the foregoing waiver was separately
bargained for and a key element of the Settlement.
  34. The Judgment will also provide that, upon the Effective Date of the Settlement,
Defendants, on behalf of themselves and their respective heirs, executors, administrators,
predecessors, successors, and assigns, in their capacities as such, will have fully, finally, and
forever compromised, settled, released, resolved, relinquished, waived, and discharged each and
every Released Defendants’ Claim (as defined in ¶ 35 below) against Lead Plaintiff and all of the
Plaintiffs’ Releasees (as defined in ¶ 36 below), and will forever be barred and enjoined from
bringing, asserting, or prosecuting any or all of the Released Defendants’ Claims against any of
the Plaintiffs’ Releasees.
  35. “Released Defendants’ Claims” means, to the fullest extent that the law permits their
release, all claims and causes of action of every nature and description, whether known or
unknown, whether arising under federal, state, common or foreign law, that arise out of or relate
in any way to the institution, prosecution, or settlement of the claims against the Defendants,
except for (i) claims relating to the enforcement of the Settlement or this Stipulation, or (ii) any
claims against any person or entity who or which submits a request for exclusion from the
Settlement Class that is accepted by the Court. “Released Defendants’ Claims” include
“Unknown Claims,” as defined in ¶ 33 above.
  36. “Plaintiffs’ Releasees” means Lead Plaintiff, all other plaintiffs in the Action, and all
other Settlement Class Members, and their respective current and former parents, affiliates,
subsidiaries, controlling persons, associates, related or affiliated entities, and each and all of their


                                                  10
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 68 of 105 PageID #:
                                    2386


respective past or present officers, directors, employees, partners, members, principals, agents,
representatives, attorneys, financial or investment advisors, consultants, underwriters, investment
bankers, commercial bankers, advisors, insurers, reinsurers, heirs, spouses, executors, trustees,
general or limited partners or partnerships, limited liability companies, members, joint ventures,
personal or legal representatives, estates, administrators, predecessors, successors or assigns, or
any member of their Immediate Family, marital communities, or any trusts for which any of
them are trustees, settlors or beneficiaries or anyone acting or purporting to act for or on behalf
of them or their successors or collectively.

   HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED TO DO?

  37. To be eligible for a payment from the Settlement, you must be a member of the
Settlement Class and you must timely complete and return the Claim Form with adequate
supporting documentation postmarked no later than __________, 2020. A Claim Form is
included with this Notice, or you may obtain one from the website maintained by the Claims
Administrator for the Settlement, www.CenteneSecuritiesLitigation.com. You may also request
that a Claim Form be mailed to you by calling the Claims Administrator toll free at 1-888-964-
0670 or by emailing the Claims Administrator at info@CenteneSecuritiesLitigation.com. Please
retain all records of your ownership of and transactions in Centene common stock, as they will
be needed to document your Claim. The Parties and Claims Administrator do not have
information about your transactions in Centene common stock.
 38. If you request exclusion from the Settlement Class or do not submit a timely and valid
Claim Form, you will not be eligible to share in the Net Settlement Fund.

                          HOW MUCH WILL MY PAYMENT BE?

 39. At this time, it is not possible to make any determination as to how much any individual
Settlement Class Member may receive from the Settlement.
  40. Pursuant to the Settlement, Defendants have agreed to pay or caused to be paid a total of
$7,500,000 in cash (the “Settlement Amount”). The Settlement Amount will be deposited into
an escrow account. The Settlement Amount plus any interest earned thereon is referred to as the
“Settlement Fund.” If the Settlement is approved by the Court and the Effective Date occurs, the
“Net Settlement Fund” (that is, the Settlement Fund less (i) any Taxes; (ii) any Notice and
Administration Costs; (iii) any Litigation Expenses awarded by the Court; (iv) any attorneys’
fees awarded by the Court; and (v) any other costs or fees approved by the Court) will be
distributed to Settlement Class Members who submit valid Claim Forms, in accordance with the
proposed Plan of Allocation or such other plan of allocation as the Court may approve.
  41. The Net Settlement Fund will not be distributed unless and until the Court has approved
the Settlement and a plan of allocation, and the time for any petition for rehearing, appeal, or
review, whether by certiorari or otherwise, has expired.
  42. Neither Defendants nor any other person or entity that paid any portion of the Settlement
Amount on their behalf are entitled to get back any portion of the Settlement Fund once the
Court’s order or judgment approving the Settlement becomes Final. Defendants shall not have
any liability, obligation, or responsibility for the administration of the Settlement, the


                                                11
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 69 of 105 PageID #:
                                    2387


disbursement of the Net Settlement Fund, any actions of the Escrow Agent, or the Plan of
Allocation.
  43. Approval of the Settlement is independent from approval of a plan of allocation. Any
determination with respect to a plan of allocation will not affect the Settlement, if approved.
  44. Unless the Court otherwise orders, any Settlement Class Member who or which fails to
submit a Claim Form postmarked on or before _____________, 2020 shall be fully and forever
barred from receiving payments pursuant to the Settlement but will in all other respects remain a
member of the Settlement Class and be subject to the provisions of the Stipulation, including the
terms of any Judgment entered and the releases given. This means that each Settlement Class
Member releases the Released Plaintiffs’ Claims (as defined in ¶ 31 above) against the
Defendants’ Releasees (as defined in ¶ 32 above) and will be barred and enjoined from
prosecuting any of the Released Plaintiffs’ Claims against any of the Defendants’ Releasees
whether or not such Settlement Class Member submits a Claim Form.
 45. Participants in, and beneficiaries of, any Centene employee benefit plan covered by
ERISA (“ERISA Plan”) should NOT include any information relating to their transactions in a
Centene common stock held through the ERISA Plan in any Claim Form that they submit in this
Action.
 46. The Court has reserved jurisdiction to allow, disallow, or adjust on equitable grounds the
Claim of any Settlement Class Member.
  47. Each Claimant shall be deemed to have submitted to the jurisdiction of the Court with
respect to his, her, or its Claim Form.
  48. Only members of the Settlement Class will be eligible to share in the distribution of the
Net Settlement Fund. Persons and entities that are excluded from the Settlement Class by
definition or that exclude themselves from the Settlement Class pursuant to request will not be
eligible for a payment and should not submit Claim Forms. The only security that is included in
the Settlement is Centene common stock.
                            PROPOSED PLAN OF ALLOCATION
  49. The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund
to those Settlement Class Members who suffered economic losses as a proximate result of the
alleged violations of the federal securities laws. The calculations made pursuant to the Plan of
Allocation are not intended to be estimates of, nor indicative of, the amounts that Settlement
Class Members might have been able to recover after a trial. Nor are the calculations pursuant to
the Plan of Allocation intended to be estimates of the amounts that will be paid to Authorized
Claimants pursuant to the Settlement. The computations under the Plan of Allocation are only a
method to weigh the claims of Claimants against one another for the purposes of making pro
rata allocations of the Net Settlement Fund.
  50. In developing the Plan of Allocation, Lead Plaintiff’s damages expert calculated the
estimated amount of artificial inflation in the price of Centene common stock allegedly caused
by Defendants’ alleged false and misleading statements and material omissions. In calculating
the estimated artificial inflation allegedly caused by Defendants’ alleged misrepresentations and
omissions, Lead Plaintiff’s damages expert considered price changes in the stock in reaction to
the public disclosures allegedly revealing the truth concerning Defendants’ alleged



                                               12
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 70 of 105 PageID #:
                                    2388


misrepresentations and material omissions, adjusting for price changes on that day that were
attributable to market or industry forces.
  51. For losses to be compensable damages under the federal securities laws, the disclosure of
the allegedly misrepresented information must be the cause of the decline in the price of the
Centene common stock. In this case, Lead Plaintiff alleges that Defendants made false
statements and omitted material facts during the period from May 24, 2016 through July 25,
2016, inclusive, which had the effect of artificially inflating the price of Centene common stock.
Lead Plaintiff further alleges that corrective information was released to the market on July 26,
2016 (before the opening of trading), which removed the artificial inflation from the price of the
Centene common stock.
  52. Recognized Loss Amounts for transactions in Centene common stock are calculated
under the Plan of Allocation based primarily on the difference in the amount of alleged artificial
inflation in the price of Centene common stock at the time of purchase and the time of sale or the
difference between the actual purchase price and sale price. In order to have a Recognized Loss
Amount, a Settlement Class Member who purchased Centene common stock during the Class
Period must have held his, her, or its shares through the end of the Class Period (the close of
trading on July 25, 2016).
                  CALCULATION OF RECOGNIZED LOSS AMOUNTS
  53. Based on the formula stated below, a “Recognized Loss Amount” will be calculated for
each purchase of Centene common stock during the Class Period that is listed on the Claim Form
and for which adequate documentation is provided. If a Recognized Loss Amount calculates to a
negative number or zero under the formula below, the Recognized Loss Amount for that
transaction will be zero.
  54. For each share of Centene common stock purchased during the period from May 24,
2016 through July 25, 2016, inclusive, and
     a) sold before the close of trading on July 25, 2016, the Recognized Loss Amount is zero;
     b) sold from July 26, 2016 through the close of trading on October 21, 2016, the
        Recognized Loss Amount is the least of: (i) $6.20 per share; (ii) the purchase price per
        share less the sales price per share, or (iii) the purchase price per share less the average
        closing price per share applicable to the date of sale as found in Table A at the end of
        this Notice;




                                                13
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 71 of 105 PageID #:
                                    2389


     c) held at the end of trading on October 21, 2016, the Recognized Loss Amount is equal to
        the lesser of: (i) $6.20 per share; or (ii) the purchase price per share less $67.00.3
  55. In February 2019, Centene common stock experienced a 2-for-1 reverse stock split. The
per-share vales listed above in ¶ 54 and in Table A are based on the price of Centene shares in
effect during the period from May 24, 2016 through October 21, 2016 (prior to the reverse stock
split). In the Claim Form, Claimants should report purchase and sale prices and numbers of
shares purchased, sold, or held based on the share prices and share amounts in effect at the time
of those transactions or holding dates (i.e., without taking the subsequent reverse stock split into
account).

                                 ADDITIONAL PROVISIONS

 56. The Net Settlement Fund will be allocated among all Authorized Claimants whose
Distribution Amount (defined in paragraph 63 below) is $10.00 or greater.
  57. Calculation of Claimant’s “Recognized Claim”: A Claimant’s “Recognized Claim”
will be the sum of his, her, or its Recognized Loss Amounts as calculated above with respect to
all purchases of Centene common stock during the Class Period.
  58. FIFO Matching:            If a Settlement Class Member made more than one
purchase/acquisition or sale of Centene common stock during the Class Period, all
purchases/acquisitions and sales will be matched on a First In, First Out (“FIFO”) basis. Class
Period sales will be matched first against any holdings of Centene common stock at the
beginning of the Class Period, and then against purchases/acquisitions in chronological order,
beginning with the earliest purchase/acquisition made during the Class Period.
  59. “Purchase/Sale” Dates: Purchases and sales of Centene common stock will be deemed
to have occurred on the “contract” or “trade” date as opposed to the “settlement” or “payment”
date. “Purchases” eligible under the Settlement and this Plan of Allocation include all purchases
or other acquisitions of Centene common stock in exchange for value and are not limited to
purchases made on or through a stock exchange, as long as the purchase is adequately
documented. However, the receipt or grant by gift, inheritance, or operation of law of Centene
common stock during the Class Period shall not be deemed a purchase or sale for the calculation
of a Claimant’s Recognized Loss Amount, nor shall the receipt or grant be deemed an
assignment of any claim relating to the purchase/sale of the stock unless (i) the donor or decedent
purchased the Centene common stock during the Class Period; (ii) the instrument of gift or

3
   Pursuant to Section 21(D)(e)(1) of the Exchange Act, “in any private action arising under this
title in which the plaintiff seeks to establish damages by reference to the market price of a
security, the award of damages to the plaintiff shall not exceed the difference between the
purchase or sale price paid or received, as appropriate, by the plaintiff for the subject security
and the mean trading price of that security during the 90-day period beginning on the date on
which the information correcting the misstatement or omission that is the basis for the action is
disseminated to the market.” This 90-day period is known as the “90-day look-back period.”
The average (mean) closing price of Centene common stock during the 90-day look-back period
from July 26, 2016 through October 21, 2016, inclusive, was $67.00.



                                                14
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 72 of 105 PageID #:
                                    2390


assignment specifically provides that it is intended to transfer such rights; and (iii) no Claim was
submitted by or on behalf of the donor, on behalf of the decedent, or by anyone else with respect
to those shares.
  60. Short Sales: The date of covering a “short sale” is deemed to be the date of purchase of
the Centene common stock. The date of a “short sale” is deemed to be the date of sale of the
Centene common stock. In accordance with the Plan of Allocation, however, the Recognized
Loss Amount on “short sales” and the purchases covering “short sales” is zero.
  61. In the event that a Claimant has an opening short position in Centene common stock, the
earliest purchases or acquisitions of Centene common stock during the Class Period will be
matched against such opening short position, and not be entitled to a recovery, until that short
position is fully covered.
  62. Shares Purchased/Sold Through the Exercise of Options: Option contracts are not
securities eligible to participate in the Settlement. With respect to shares of Centene common
stock purchased or sold through the exercise of an option, the purchase/sale date of the Centene
common stock is the exercise date of the option and the purchase/sale price is the exercise price
of the option.
  63.   Determination of Distribution Amount: The Net Settlement Fund will be distributed
to Authorized Claimants on a pro rata basis based on the relative size of their Recognized
Claims. Specifically, a “Distribution Amount” will be calculated for each Authorized Claimant,
which shall be the Authorized Claimant’s Recognized Claim divided by the total Recognized
Claims of all Authorized Claimants, multiplied by the total amount in the Net Settlement Fund.
  64.     If an Authorized Claimant’s Distribution Amount calculates to less than $10.00, it will
not be included in the calculation and no distribution will be made to that Authorized Claimant.
  65.     After the initial distribution of the Net Settlement Fund, the Claims Administrator will
make reasonable and diligent efforts to have Authorized Claimants cash their distribution checks.
To the extent any monies remain in the Net Settlement Fund after the initial distribution, if Lead
Counsel, in consultation with the Claims Administrator, determines that it is cost-effective to do
so, the Claims Administrator, no less than seven (7) months after the initial distribution, will
conduct a re-distribution of the funds remaining after payment of any unpaid fees and expenses
incurred in administering the Settlement, including for such re-distribution, to Authorized
Claimants who have cashed their initial distributions and who would receive at least $10.00 from
such re-distribution. Additional re-distributions to Authorized Claimants who have cashed their
prior checks and who would receive at least $10.00 on such additional re-distributions may occur
thereafter if Lead Counsel, in consultation with the Claims Administrator, determines that
additional re-distributions, after the deduction of any additional fees and expenses incurred in
administering the Settlement, including for such re-distributions, would be cost-effective. At
such time as it is determined that the re-distribution of funds remaining in the Net Settlement
Fund is not cost-effective, the remaining balance will be contributed to non-sectarian, not-for-
profit, 501(c)(3) organization(s), to be recommended by Lead Counsel and approved by the
Court.
  66.    Payment pursuant to the Plan of Allocation, or such other plan of allocation as may be
approved by the Court, will be conclusive against all Claimants. No person or entity shall have
any claim against Lead Plaintiff, Lead Counsel, the Claims Administrator, or any other agent



                                                15
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 73 of 105 PageID #:
                                    2391


designated by Lead Counsel, or Defendants’ Releasees and/or their respective counsel, arising
from distributions made substantially in accordance with the Stipulation, the plan of allocation
approved by the Court, or any order of the Court. Lead Plaintiff and Defendants, and their
respective counsel, and all other Releasees shall have no liability whatsoever for the investment
or distribution of the Settlement Fund or the Net Settlement Fund, the plan of allocation, or the
determination, administration, calculation, or payment of any claim or nonperformance of the
Claims Administrator, the payment or withholding of Taxes (including interest and penalties)
owed by the Settlement Fund, or any losses incurred in connection therewith
  67.     The Plan of Allocation set forth herein is the plan that is being proposed to the Court
for its approval by Lead Plaintiff after consultation with its damages expert. The Court may
approve this Plan as proposed or it may modify the Plan of Allocation without further notice to
the Class. Any Orders regarding any modification of the Plan of Allocation will be posted on the
case website, www.CenteneSecuritiesLitigation.com.

    WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT CLASS
            SEEKING? HOW WILL THE LAWYERS BE PAID?

  68. Plaintiffs’ Counsel have not received any payment for their services in pursuing claims
against Defendants on behalf of the Settlement Class, nor have Plaintiffs’ Counsel been paid for
their litigation expenses. Before final approval of the Settlement, Lead Counsel will apply to the
Court for an award of attorneys’ fees for all Plaintiffs’ Counsel in an amount not to exceed 25%
of the Settlement Fund. At the same time, Lead Counsel also intends to apply for payment of
Litigation Expenses paid or incurred by Plaintiffs’ Counsel in an amount not to exceed $200,000,
which may include an application for the reasonable costs and expenses incurred by Lead
Plaintiff directly related to its representation of the Settlement Class, pursuant to 15 U.S.C.
§ 78(a)(4) of the PSLRA. The Court will determine the amount of any award of attorneys’ fees
or Litigation Expenses. Such sums as may be approved by the Court will be paid from the
Settlement Fund. Settlement Class Members are not personally liable for any such fees or
expenses.

  WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT CLASS?
                     HOW DO I EXCLUDE MYSELF?

   69. Each Settlement Class Member will be bound by all determinations and judgments in this
lawsuit, whether favorable or unfavorable, unless such person or entity mails or delivers a
written Request for Exclusion from the Settlement Class, addressed to Centene Securities
Litigation, EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91364, Seattle, WA 98111.
The Request for Exclusion must be received no later than _____________, 2020. You will not
be able to exclude yourself from the Settlement Class after that date. Each Request for
Exclusion must (i) state the name, address, and telephone number of the person or entity
requesting exclusion, and in the case of entities, the name and telephone number of the
appropriate contact person; (ii) state that such person or entity “requests exclusion from the
Settlement Class in Sanchez v. Centene Corp., Case No. 4:17-cv-00806-AGF (E.D. Mo.)”;
(iii) state the number of shares of Centene common stock that the person or entity requesting
exclusion (A) owned as of the opening of trading on May 24, 2016 and (B) purchased/acquired
and/or sold during the Class Period (i.e., from May 24, 2016 through July 25, 2016), as well as


                                               16
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 74 of 105 PageID #:
                                    2392


the dates and prices of each such purchase/acquisition and sale; and (iv) be signed by the person
or entity requesting exclusion or an authorized representative. A Request for Exclusion shall not
be valid and effective unless it provides all the information called for in this paragraph and is
received within the time stated above, or is otherwise accepted by the Court. If you exclude
yourself from the Settlement Class, you should understand that Defendants and the other
Defendants’ Releasees will have the right to assert any and all defenses they may have to any
claims that you may seek to assert, including, without limitation, the defense that any such
claims are untimely under applicable statutes of limitations and statutes of repose.
  70. If you do not want to be part of the Settlement Class, you must follow these instructions
for exclusion even if you have pending, or later file, another lawsuit, arbitration, or other
proceeding relating to any Released Plaintiffs’ Claim against any of the Defendants’ Releasees.
  71. If you ask to be excluded from the Settlement Class, you will not be eligible to receive
any payment out of the Net Settlement Fund.
  72. Defendants have the right to terminate the Settlement if valid requests for exclusion are
received from persons and entities entitled to be members of the Settlement Class in an amount
that exceeds an amount agreed to by Lead Plaintiff and Defendants.

 WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO APPROVE THE
SETTLEMENT? DO I HAVE TO COME TO THE HEARING? MAY I SPEAK AT THE
            HEARING IF I DON’T LIKE THE SETTLEMENT?

  73. Settlement Class Members do not need to attend the Settlement Hearing. The Court
will consider any submission made in accordance with the provisions below even if a
Settlement Class Member does not attend the hearing. You can participate in the
Settlement without attending the Settlement Hearing. Please Note: The date and time of the
Settlement Hearing may change without further written notice to the Settlement Class. You
should     check      the     Court’s       docket     or     the     Settlement     website,
www.CenteneSecuritiesLitigation.com, before making plans to attend the Settlement Hearing.
You may also confirm the date and time of the Settlement Hearing by contacting Lead Counsel.
  74. The Settlement Hearing will be held on _____________, 2020 at __:__ _.m., before the
Honorable Audrey G. Fleissig at the United States District Court for the Eastern District of
Missouri, Courtroom 12 South, Thomas F. Eagleton U.S. Courthouse, 111 South 10th Street, St.
Louis, MO 63102 to determine, among other things, (i) whether the proposed Settlement on the
terms and conditions provided for in the Stipulation is fair, reasonable, and adequate to the
Settlement Class, and should be finally approved by the Court; (ii) whether, for purposes of the
Settlement only, the Action should be certified as a class action on behalf of the Settlement
Class, Lead Plaintiff should be certified as Class Representative for the Settlement Class, and
Lead Counsel should be appointed as Class Counsel for the Settlement Class; (iii) whether the
Action should be dismissed with prejudice against Defendants and the Releases specified and
described in the Stipulation (and in this Notice) should be granted; (iv) whether the proposed
Plan of Allocation should be approved as fair and reasonable; (v) whether Lead Counsel’s
motion for an award of attorneys’ fees and Litigation Expenses should be approved; and (vi) any
other matters that may properly be brought before the Court in connection with the Settlement.
The Court reserves the right to certify the Settlement Class; approve the Settlement, the Plan of
Allocation, and Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; and/or


                                               17
 Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 75 of 105 PageID #:
                                     2393


 consider any other matter related to the Settlement at or after the Settlement Hearing without
 further notice to the members of the Settlement Class.
   75. Any Settlement Class Member who or which does not request exclusion may object to
 the Settlement, the proposed Plan of Allocation, or Lead Counsel’s motion for attorneys’ fees
 and Litigation Expenses. Objections must be in writing. You must file any written objection,
 together with copies of all other papers and briefs supporting the objection, with the Clerk’s
 Office at the United States District Court for the Eastern District of Missouri at the address set
 forth below on or before _____________, 2020. You must also serve the papers on Lead
 Counsel and on Defendants’ Counsel at the addresses set forth below so that the papers are
 received on or before _____________, 2020.

       Clerk’s Office                    Lead Counsel                    Defendants’ Counsel

United States District Court    Bernstein Litowitz Berger &        Skadden, Arps, Slate, Meagher
Eastern District of Missouri       Grossmann LLP                       & Flom LLP
Thomas F. Eagleton U.S.         Jonathan D. Uslaner, Esq.          Peter B. Morrison, Esq.
    Courthouse                  2121 Avenue of the Stars,          300 South Grand Avenue,
111 South 10th Street              Suite 2575                          Suite 3400
St. Louis, MO 63102             Los Angeles, CA 90067              Los Angeles, CA 90071

    76. Any objection must (i) state the name, address, and telephone number of the person or
 entity objecting and must be signed by the objector; (ii) state with specificity the grounds for the
 Settlement Class Member’s objection, including any legal and evidentiary support the Settlement
 Class Member wishes to bring to the Court’s attention and whether the objection applies only to
 the objector, to a specific subset of the Settlement Class, or to the entire Settlement Class; and
 (iii) include documents sufficient to prove membership in the Settlement Class, including
 documents showing the number of shares of Centene common stock that the objecting
 Settlement Class Member (A) owned as of the opening of trading on May 24, 2016 and
 (B) purchased/acquired and/or sold during the Class Period (i.e., from May 24, 2016 through
 July 25, 2016, inclusive), as well as the dates and prices of each such purchase/acquisition and
 sale. Documentation establishing membership in the Settlement Class must consist of copies of
 brokerage confirmation slips or monthly brokerage account statements, or an authorized
 statement from the objector’s broker containing the transactional and holding information found
 in a broker confirmation slip or account statement. You may not object to the Settlement, the
 Plan of Allocation, or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses if you
 exclude yourself from the Settlement Class or if you are not a member of the Settlement Class.
   77. You may file a written objection without having to appear at the Settlement Hearing.
 You may not, however, appear at the Settlement Hearing to present your objection unless you
 first file and serve a written objection in accordance with the procedures described above, unless
 the Court orders otherwise.
   78. If you wish to be heard orally at the hearing in opposition to the approval of the
 Settlement, the Plan of Allocation, or Lead Counsel’s motion for an award of attorneys’ fees and
 Litigation Expenses, assuming you timely file and serve a written objection as described above,
 you must also file a notice of appearance with the Clerk’s Office and serve it on Lead Counsel
 and on Defendants’ Counsel at the addresses set forth in ¶ 75 above so that it is received on or


                                                 18
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 76 of 105 PageID #:
                                    2394


before ___________, 2020. Persons who intend to object and desire to present evidence at the
Settlement Hearing must include in their written objection or notice of appearance the identity of
any witnesses they may call to testify and exhibits they intend to introduce into evidence at the
hearing. Such persons may be heard orally at the discretion of the Court.
  79. You are not required to hire an attorney to represent you in making written objections or
in appearing at the Settlement Hearing. However, if you decide to hire an attorney, it will be at
your own expense, and that attorney must file a notice of appearance with the Court and serve it
on Lead Counsel and Defendants’ Counsel at the addresses set forth in ¶ 75 above so that the
notice is received on or before ___________, 2020.
  80. The Settlement Hearing may be adjourned by the Court without further written notice to
the Settlement Class. If you plan to attend the Settlement Hearing, you should confirm the date
and time with Lead Counsel.
  81. Unless the Court orders otherwise, any Settlement Class Member who does not
object in the manner described above will be deemed to have waived any objection and
shall be forever foreclosed from making any objection to the proposed Settlement, the
proposed Plan of Allocation, or Lead Counsel’s motion for an award of attorneys’ fees and
Litigation Expenses. Settlement Class Members do not need to appear at the Settlement
Hearing or take any other action to indicate their approval.

           WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?

   82. If you purchased or otherwise acquired Centene common stock during the period from
May 24, 2016 through July 25, 2016, inclusive, for the beneficial interest of persons or
organizations other than yourself, you must either (i) within seven (7) calendar days of receipt of
this Notice, request from the Claims Administrator sufficient copies of the Notice and Claim
Form (the “Notice Packet”) to forward to all such beneficial owners and within seven (7)
calendar days of receipt of those Notice Packets forward them to all such beneficial owners; or
(ii) within seven (7) calendar days of receipt of this Notice, provide a list of the names,
addresses, and email addresses (if available) of all such beneficial owners to Centene Securities
Litigation, c/o JND Legal Administration, P.O. Box 91364, Seattle, WA 98111.
  83. If you choose the first option, you must send a statement to the Claims Administrator
confirming that the mailing was made as directed and retain the list of names and addresses for
use in connection with any possible future notice to the Settlement Class. If you choose the
second option, the Claims Administrator will send a copy of the Notice Packet to the beneficial
owners.
  84. Upon full compliance with these directions, such nominees may seek reimbursement of
their reasonable expenses actually incurred, by providing the Claims Administrator with proper
documentation supporting the expenses for which reimbursement is sought. Copies of this
Notice and the Claim Form may also be obtained from the Settlement website,
www.CenteneSecuritiesLitigation.com, by calling the Claims Administrator toll-free at 1-888-
964-0670, or by emailing the Claims Administrator at info@CenteneSecuritiesLitigation.com.




                                                19
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 77 of 105 PageID #:
                                    2395



                        CAN I SEE THE COURT FILE?
                WHOM SHOULD I CONTACT IF I HAVE QUESTIONS?

   85. This Notice contains only a summary of the terms of the proposed Settlement. For more
detailed information about the matters involved in this Action, you are referred to the papers on
file in the Action, including the Stipulation, which may be inspected during regular office hours
at the Office of the Clerk, United States District Court for the Eastern District of Missouri,
Thomas F. Eagleton U.S. Courthouse, 111 South 10th Street, St. Louis, MO 63102.
Additionally, copies of the Stipulation and any related orders entered by the Court will be posted
on the Settlement website, www.CenteneSecuritiesLitigation.com.
       All inquiries concerning this Notice and the Claim Form should be directed to:
       Centene Securities Litigation         and/or            Jonathan D. Uslaner, Esq.
      c/o JND Legal Administration                             Bernstein Litowitz Berger
             P.O. Box 91364                                       & Grossmann LLP
            Seattle, WA 98111                             2121 Avenue of the Stars, Suite 2575
                                                                Los Angeles, CA 90067
           1-888-964-0670
  info@CenteneSecuritiesLitigation.com                               1-800-380-8496
  www.CenteneSecuritiesLitigation.com                          settlements@blbglaw.com

DO NOT CALL OR WRITE THE COURT, THE OFFICE OF THE CLERK OF
THE COURT, DEFENDANTS, OR THEIR COUNSEL REGARDING THIS
NOTICE.

Dated: _______________, 2020                          By Order of the Court
                                                      United States District Court
                                                      Eastern District of Missouri

#1361341




                                               20
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 78 of 105 PageID #:
                                    2396




                                      Table A
             Centene Common Stock Closing Price and Average Closing Price
                          July 26, 2016 – October 21, 2016

                          Average Closing                                 Average Closing
                           Price between                                   Price between
                Closing   July 26, 2016 and                     Closing   July 26, 2016 and
    Date         Price      Date Shown                 Date      Price      Date Shown
 7/26/2016      $68.87          $68.87              9/9/2016    $66.85          $69.08
 7/27/2016      $67.41          $68.14              9/12/2016   $68.04          $69.05
 7/28/2016      $69.96          $68.75              9/13/2016   $66.78          $68.99
 7/29/2016      $70.55          $69.20              9/14/2016   $66.16          $68.91
  8/1/2016      $69.44          $69.25              9/15/2016   $67.24          $68.86
  8/2/2016      $68.86          $69.18              9/16/2016   $67.30          $68.82
  8/3/2016      $71.54          $69.52              9/19/2016   $67.42          $68.79
  8/4/2016      $71.27          $69.74              9/20/2016   $66.89          $68.74
  8/5/2016      $70.95          $69.87              9/21/2016   $68.28          $68.73
  8/8/2016      $70.29          $69.91              9/22/2016   $69.00          $68.73
  8/9/2016      $70.41          $69.96              9/23/2016   $68.55          $68.73
 8/10/2016      $70.09          $69.97              9/26/2016   $68.13          $68.72
 8/11/2016      $69.58          $69.94              9/27/2016   $69.08          $68.72
 8/12/2016      $70.24          $69.96              9/28/2016   $69.04          $68.73
 8/15/2016      $70.96          $70.03              9/29/2016   $67.65          $68.71
 8/16/2016      $69.50          $70.00              9/30/2016   $66.96          $68.67
 8/17/2016      $68.17          $69.89              10/3/2016   $63.31          $68.56
 8/18/2016      $69.43          $69.86              10/4/2016   $62.30          $68.44
 8/19/2016      $70.08          $69.87              10/5/2016   $61.90          $68.31
 8/22/2016      $70.64          $69.91              10/6/2016   $62.10          $68.19
 8/23/2016      $69.93          $69.91              10/7/2016   $61.92          $68.07
 8/24/2016      $68.74          $69.86             10/10/2016   $63.08          $67.98
 8/25/2016      $67.70          $69.77             10/11/2016   $61.70          $67.86
 8/26/2016      $67.66          $69.68             10/12/2016   $60.83          $67.74
 8/29/2016      $67.48          $69.59             10/13/2016   $60.22          $67.61
 8/30/2016      $68.85          $69.56             10/14/2016   $60.06          $67.48
 8/31/2016      $68.29          $69.51             10/17/2016   $59.73          $67.35
  9/1/2016      $67.34          $69.44             10/18/2016   $61.41          $67.25
  9/2/2016      $68.62          $69.41             10/19/2016   $62.19          $67.16
  9/6/2016      $65.30          $69.27             10/20/2016   $61.93          $67.08
  9/7/2016      $67.04          $69.20             10/21/2016   $62.10          $67.00
  9/8/2016      $67.67          $69.15




                                              21
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 79 of 105 PageID #:
                                    2397




                   Exhibit A-2
       Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 80 of 105 PageID #:
                                           2398


                                                                                                 Exhibit A-2

                                      Centene Securities Litigation
                                  Toll-Free Number: 1-888-964-0670
                             Email: info@CenteneSecuritiesLitigation.com
                             Website: www.CenteneSecuritiesLitigation.com


                   PROOF OF CLAIM AND RELEASE FORM

To be eligible to receive a share of the Net Settlement Fund in connection with the Settlement of this Action,
you must complete and sign this Proof of Claim and Release Form (“Claim Form”) and mail it by first-class
mail to the address below, with supporting documentation, postmarked no later than ____________, 2020.


       Mail to:
                                   Centene Securities Litigation
                                  c/o JND Legal Administration
                                          PO Box 91364
                                        Seattle, WA 98111
Failure to submit your Claim Form by the date specified will subject your claim to rejection and may preclude
you from being eligible to receive a payment from the Settlement.

Do not mail or deliver your Claim Form to the Court, Lead Counsel, Defendants’ Counsel, or any of the
Parties to the Action. Submit your Claim Form only to the Claims Administrator at the address set forth
above.


     TABLE OF CONTENTS                                                                            PAGE #

     PART I – CLAIMANT INFORMATION                                                                    __

     PART II – GENERAL INSTRUCTIONS                                                                   __

     PART III – SCHEDULE OF TRANSACTIONS IN CENTENE COMMON STOCK
                (NYSE TICKER: CNC, CUSIP: 15135B101)                                                  __

     PART IV – RELEASE OF CLAIMS AND SIGNATURE                                                        __
           Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 81 of 105 PageID #:
                                               2399


                                               PART I – CLAIMANT INFORMATION

The Claims Administrator will use this information for all communications regarding this Claim Form. If this
information changes, you MUST notify the Claims Administrator in writing at the address above. Complete
names of all persons and entities must be provided.
Beneficial Owner’s Name
First Name                                                        Last Name



Joint Beneficial Owner’s Name (if applicable)
First Name                                                        Last Name



If this claim is submitted for an IRA, and if you would like any check that you MAY be eligible to receive made payable to the IRA, please include
“IRA” in the “Last Name” box above (e.g., Jones IRA).

Entity Name (if the Beneficial Owner is not an individual)



Name of Representative, if applicable (executor, administrator, trustee, c/o, etc.), if different from Beneficial Owner



Last 4 digits of Social Security Number or Taxpayer Identification Number



Street Address



City                                                                                     State/Province    Zip Code



Foreign Postal Code (if applicable)                          Foreign Country (if applicable)



Telephone Number (Day)                                                   Telephone Number (Evening)



Email Address (email address is not required, but if you provide it you authorize the Claims Administrator to use it in providing you with information
relevant to this claim)



Type of Beneficial Owner:
Specify one of the following:

       Individual(s)                  Corporation                UGMA Custodian                IRA


       Partnership                    Estate                     Trust                         Other (describe: _______________________)




                                                                         Page 2
       Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 82 of 105 PageID #:
                                           2400


                                  PART II – GENERAL INSTRUCTIONS

        1.      It is important that you completely read and understand the Notice of (I) Pendency of Class
Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for Attorneys’ Fees and
Litigation Expenses (the “Notice”) that accompanies this Claim Form, including the Plan of Allocation of the
Net Settlement Fund set forth in the Notice. The Notice describes the proposed Settlement, how Settlement
Class Members are affected by the Settlement, and the manner in which the Net Settlement Fund will be
distributed if the Settlement and Plan of Allocation are approved by the Court. The Notice also contains the
definitions of many of the defined terms (which are indicated by initial capital letters) used in this Claim Form.
By signing and submitting this Claim Form, you will be certifying that you have read and that you understand
the Notice, including the terms of the releases described therein and provided for herein.
        2.      By submitting this Claim Form, you will be making a request to receive a payment from the
Settlement described in the Notice. IF YOU ARE NOT A SETTLEMENT CLASS MEMBER (see the
definition of the Settlement Class on page [__] of the Notice, which sets forth who is included in and who is
excluded from the Settlement Class), OR IF YOU, OR SOMEONE ACTING ON YOUR BEHALF,
SUBMITTED A REQUEST FOR EXCLUSION FROM THE SETTLEMENT CLASS, DO NOT SUBMIT A
CLAIM FORM. YOU MAY NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN THE
SETTLEMENT IF YOU ARE NOT A SETTLEMENT CLASS MEMBER. THUS, IF YOU ARE
EXCLUDED FROM THE SETTLEMENT CLASS, ANY CLAIM FORM THAT YOU SUBMIT, OR THAT
MAY BE SUBMITTED ON YOUR BEHALF, WILL NOT BE ACCEPTED.
       3.     Submission of this Claim Form does not guarantee that you will be eligible to receive a
payment from the Settlement. The distribution of the Net Settlement Fund will be governed by the Plan
of Allocation set forth in the Notice, if it is approved by the Court, or by such other plan of allocation as
the Court approves.
        4.     Use the Schedule of Transactions in Part III of this Claim Form to supply all required details of
your transaction(s) in, and holdings of, common stock of Centene Corporation (“Centene”). On this schedule,
provide all of the requested information with respect to your holdings, purchases, acquisitions, and sales of
Centene common stock (including free transfers and deliveries), whether such transactions resulted in a profit or
a loss. Failure to report all transaction and holding information during the requested time period may
result in the rejection of your claim.
       5.      Please note: Only Centene common stock purchased during the Class Period (i.e., from May 24,
2016 through July 25, 2016, inclusive) is eligible under the Settlement. However, sales of Centene common
stock during the period from July 26, 2016 through and including the close of trading on October 21, 2016, will
be used for purposes of calculating your claim under the Plan of Allocation. Therefore, in order for the Claims
Administrator to be able to balance your claim, the requested purchase/acquisition and sale/disposition
information during this period must also be provided.
       6.      You are required to submit genuine and sufficient documentation for all of your transactions in
and holdings of Centene common stock as set forth in the Schedule of Transactions in Part III of this Claim
Form. Documentation may consist of copies of brokerage confirmation slips or monthly brokerage account
statements, or an authorized statement from your broker containing the transactional and holding information
found in a broker confirmation slip or account statement. The Parties and the Claims Administrator do not
independently have information about your investments in Centene common stock. IF SUCH DOCUMENTS
ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN COPIES OF THE DOCUMENTS OR
EQUIVALENT DOCUMENTS FROM YOUR BROKER.                                  FAILURE TO SUPPLY THIS




                                                     Page 3
       Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 83 of 105 PageID #:
                                           2401


DOCUMENTATION MAY RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT SEND ORIGINAL
DOCUMENTS. Please keep a copy of all documents that you send to the Claims Administrator. Also, do
not highlight any portion of the Claim Form or any supporting documents.
       7.      Use Part I of this Claim Form entitled “CLAIMANT INFORMATION” to identify the beneficial
owner(s) of the Centene common stock. The complete name(s) of the beneficial owner(s) must be entered. If
you held the Centene common stock in your own name, you were the beneficial owner as well as the record
owner. If, however, your shares of Centene common stock were registered in the name of a third party, such as
a nominee or brokerage firm, you were the beneficial owner of the stock, but the third party was the record
owner. The beneficial owner, not the record owner, must sign this Claim Form to be eligible to participate in
the Settlement. If there were joint beneficial owners each must sign this Claim Form and their names must
appear as “Claimants” in Part I of this Claim Form.
        8.     One Claim should be submitted for each separate legal entity. Separate Claim Forms should
be submitted for each separate legal entity (e.g., a claim from joint owners should not include separate
transactions of just one of the joint owners, and an individual should not combine his or her IRA transactions
with transactions made solely in the individual’s name). Conversely, a single Claim Form should be submitted
on behalf of one legal entity including all transactions made by that entity on one Claim Form, no matter how
many separate accounts that entity has (e.g., a corporation with multiple brokerage accounts should include all
transactions made in all accounts on one Claim Form).
      9.      Agents, executors, administrators, guardians, and trustees must complete and sign the Claim
Form on behalf of persons represented by them, and they must:
              (a)     expressly state the capacity in which they are acting;
              (b)     identify the name, account number, last four digits of the Social Security Number (or
                      taxpayer identification number), address, and telephone number of the beneficial owner
                      of (or other person or entity on whose behalf they are acting with respect to) the Centene
                      common stock; and
              (c)     furnish herewith evidence of their authority to bind to the Claim Form the person or
                      entity on whose behalf they are acting. (Authority to complete and sign a Claim Form
                      cannot be established by stockbrokers demonstrating only that they have discretionary
                      authority to trade securities in another person’s accounts.)
       10.    By submitting a signed Claim Form, you will be swearing that you:
              (a)     own(ed) the Centene common stock you have listed in the Claim Form; or
              (b)     are expressly authorized to act on behalf of the owner thereof.
       11.     By submitting a signed Claim Form, you will be swearing to the truth of the statements
contained therein and the genuineness of the documents attached thereto, subject to penalties of perjury under
the laws of the United States of America. The making of false statements, or the submission of forged or
fraudulent documentation, will result in the rejection of your claim and may subject you to civil liability or
criminal prosecution.
       12.     If the Court approves the Settlement, payments to eligible Authorized Claimants pursuant to the
Plan of Allocation (or such other plan of allocation as the Court approves) will be made after any appeals are
resolved, and after the completion of all claims processing. The claims process will take substantial time to
complete fully and fairly. Please be patient.




                                                     Page 4
       Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 84 of 105 PageID #:
                                           2402


        13.      PLEASE NOTE: As set forth in the Plan of Allocation, each Authorized Claimant shall receive
his, her, or its pro rata share of the Net Settlement Fund. If the prorated payment to any Authorized Claimant
calculates to less than $10.00, it will not be included in the calculation and no distribution will be made to that
Authorized Claimant.
       14.     If you have questions concerning the Claim Form, or need additional copies of the Claim Form
or the Notice, you may contact the Claims Administrator, JND Legal Administration, at the above address, by
email at info@CenteneSecuritiesLitigation.com, or by toll-free phone at 1-888-964-0670, or you can visit the
Settlement website, www.CenteneSecuritiesLitigation.com, where copies of the Claim Form and Notice are
available for downloading.
        15.     NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of
transactions may request, or may be requested, to submit information regarding their transactions in electronic
files. To obtain the mandatory electronic filing requirements and file layout, you may visit the Settlement
website at www.CenteneSecuritiesLitigation.com or you may email the Claims Administrator’s electronic filing
department at CTESecurities@JNDLA.com. Any file not in accordance with the required electronic filing
format will be subject to rejection. Only one claim should be submitted for each separate legal entity (see ¶ 8
above) and the complete name of the beneficial owner of the securities must be entered where called for (see ¶ 7
above). No electronic files will be considered to have been submitted unless the Claims Administrator issues an
email to that effect. Do not assume that your file has been received until you receive this email. If you do
not receive such an email within 10 days of your submission, you should contact the electronic filing
department at CTESecurities@JNDLA.com to inquire about your file and confirm it was received.



                                       IMPORTANT: PLEASE NOTE
YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN ACKNOWLEDGEMENT
POSTCARD. THE CLAIMS ADMINISTRATOR WILL ACKNOWLEDGE RECEIPT OF YOUR
CLAIM FORM WITHIN 60 DAYS OF YOUR SUBMISSION. IF YOU DO NOT RECEIVE AN
ACKNOWLEDGEMENT POSTCARD WITHIN 60 DAYS, CONTACT THE CLAIMS
ADMINISTRATOR TOLL FREE AT 1-888-964-0670.




                                                      Page 5
           Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 85 of 105 PageID #:
                                               2403


                PART III – SCHEDULE OF TRANSACTIONS IN CENTENE COMMON STOCK
  Use this section to provide information on your holdings and trading of Centene common stock (NYSE Ticker
  Symbol: CNC, CUSIP: 15135B101) during the requested time periods. Please include proper documentation
  with your Claim Form as described in detail in Part II – General Instructions, ¶ 6 above.
1. HOLDINGS AS OF MAY 24, 2016– State the total number of shares of Centene common stock                Confirm Proof of
held as of the opening of trading on May 24, 2016. (Must be documented.) If none, write “zero” or       Position Enclosed
“0.” ____________________                                                                                       ○
2. PURCHASES/ACQUISITIONS FROM MAY 24, 2016 THROUGH JULY 25, 2016 – Separately list each and every
purchase or acquisition (including free receipts) of Centene common stock from after the opening of trading on May 24, 2016
through and including the close of trading on July 25, 2016. (Must be documented.)
   Date of Purchase/       Number of Shares              Purchase            Total Purchase Price          Confirm Proof of
      Acquisition         Purchased/Acquired          Price Per Share        (excluding any fees,         Purchase Enclosed
(List Chronologically)                                                     commissions, and taxes)
  (Month/Day/Year)
       /    /                                  $                       $                                       ○
       /    /                                  $                       $                                       ○
       /    /                                  $                       $                                       ○
       /    /                                   $                      $                                       ○
3. PURCHASES/ACQUISITIONS FROM JULY 26, 2016 THROUGH OCTOBER 21, 2016 – State the total number of
shares of Centene common stock purchased or acquired (including free receipts) from July 26, 2016 through the close of
trading on October 21, 2016. If none, write “zero” or “0.”1 ____________________

4. SALES FROM MAY 24, 2016 THROUGH OCTOBER 21, 2016 – Separately list each and                         IF NONE, CHECK
every sale or disposition (including free deliveries) of Centene common stock from after the opening        HERE
of trading on May 24, 2016 through and including the close of trading on October 21, 2016. (Must be             ○
documented.)
      Date of Sale              Number of                Sale Price             Total Sale Price          Confirm Proof
(List Chronologically)         Shares Sold               Per Share         (not deducting any fees,      of Sale Enclosed
  (Month/Day/Year)                                                         commissions, and taxes)
       /    /                                  $                       $                                        ○
       /    /                                  $                       $                                        ○
       /    /                                  $                       $                                        ○
       /    /                                  $                       $                                        ○


  1
   Please note: Information requested with respect to your purchases and acquisitions of Centene common stock from July
  26, 2016 through and including the close of trading on October 21, 2016 is needed in order to balance your claim;
  purchases during this period, however, are not eligible under the Settlement and will not be used for purposes of
  calculating your Recognized Claim under the Plan of Allocation.




                                                           Page 6
          Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 86 of 105 PageID #:
                                              2404


4. HOLDINGS AS OF OCTOBER 21, 2016 – State the total number of shares of Centene common           Confirm Proof of
stock held as of the close of trading on October 21, 2016. (Must be documented.) If none, write   Position Enclosed
“zero” or “0.” ________________                                                                          ○
IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH EXTRA
SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL OWNER’S FULL NAME AND
LAST FOUR DIGITS OF SOCIAL SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH
ADDITIONAL PAGE. IF YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX.




                                                        Page 7
        Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 87 of 105 PageID #:
                                            2405


                           PART IV - RELEASE OF CLAIMS AND SIGNATURE

 YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN ON PAGE __
                            OF THIS CLAIM FORM.

I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without further action by
anyone, upon the Effective Date of the Settlement, I (we), on behalf of myself (ourselves) and my (our) (the
claimant(s)’) heirs, executors, administrators, predecessors, successors, and assigns, in their capacities as such,
shall be deemed to have, and by operation of law and of the judgment shall have, fully, finally, and forever
compromised, settled, released, resolved, relinquished, waived, and discharged each and every Released
Plaintiffs’ Claims against Defendants and the other Defendants’ Releasees, and shall forever be barred and
enjoined from prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’
Releasees.

CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s) the claimant(s)
agree(s) to the release above and certifies (certify) as follows:
        1.      that I (we) have read and understand the contents of the Notice and this Claim Form, including
the releases provided for in the Settlement and the terms of the Plan of Allocation;
       2.     that the claimant(s) is a (are) Settlement Class Member(s), as defined in the Notice, and is (are)
not excluded by definition from the Settlement Class as set forth in the Notice;
       3.      that the claimant(s) did not submit a request for exclusion from the Settlement Class;
        4.     that I (we) own(ed) the Centene common stock identified in the Claim Form and have not
assigned the claim against any of the Defendants or any of the other Defendants’ Releasees to another, or that,
in signing and submitting this Claim Form, I (we) have the authority to act on behalf of the owner(s) thereof;
        5.  that the claimant(s) has (have) not submitted any other claim covering the same purchases of
Centene common stock and knows (know) of no other person having done so on the claimant’s (claimants’)
behalf;
       6.      that the claimant(s) submit(s) to the jurisdiction of the Court with respect to claimant’s
(claimants’) claim and for purposes of enforcing the releases set forth herein;
      7.      that I (we) agree to furnish such additional information with respect to this Claim Form as Lead
Counsel, the Claims Administrator, or the Court may require;
        8.     that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, and agree(s) to the
determination by the Court of the validity or amount of this claim, and waives any right of appeal or review
with respect to such determination;
      9.      that I (we) acknowledge that the claimant(s) will be bound by and subject to the terms of any
judgment(s) that may be entered in the Action; and




                                                       Page 8
        Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 88 of 105 PageID #:
                                            2406


        10.    that the claimant(s) is (are) NOT subject to backup withholding under the provisions of Section
3406(a)(1)(C) of the Internal Revenue Code because (i) the claimant(s) is (are) exempt from backup
withholding or (ii) the claimant(s) has (have) not been notified by the IRS that he, she, or it is subject to
backup withholding as a result of a failure to report all interest or dividends or (iii) the IRS has notified the
claimant(s) that he, she, or it is no longer subject to backup withholding. If the IRS has notified the
claimant(s) that he, she, it, or they is (are) subject to backup withholding, please strike out the language
in the preceding sentence indicating that the claim is not subject to backup withholding in the
certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE INFORMATION
PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT, AND COMPLETE, AND THAT
THE DOCUMENTS SUBMITTED HEREWITH ARE TRUE AND CORRECT COPIES OF WHAT THEY
PURPORT TO BE.


Signature of claimant                                                                              Date


Print claimant name here


Signature of joint claimant, if any                                                                Date


Print joint claimant name here

If the claimant is other than an individual, or is not the person completing this form, the following also must
be provided:



Signature of person signing on behalf of claimant                                                  Date


Print name of person signing on behalf of claimant here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor, president, trustee,
custodian, etc. (Must provide evidence of authority to act on behalf of claimant – see ¶ 9 on page [__] of this
Claim Form.)




                                                     Page 9
       Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 89 of 105 PageID #:
                                           2407



                                    REMINDER CHECKLIST
1. Sign the above release and certification. If this Claim Form is being made on behalf of joint claimants, then
   both must sign.
2. Attach only copies of acceptable supporting documentation as these documents will not be returned to you.
3. Do not highlight any portion of the Claim Form or any supporting documents.
4. Keep copies of the completed Claim Form and documentation for your own records.
5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60 days of your
   submission. Your claim is not deemed filed until you receive an acknowledgement postcard. If you do not
   receive an acknowledgement postcard within 60 days, please call the Claims Administrator toll free at
   1-888-964-0670.
6. If your address changes in the future, or if this Claim Form was sent to an old or incorrect address, you must
   send the Claims Administrator written notification of your new address. If you change your name, inform
   the Claims Administrator.
7. If you have any questions or concerns regarding your claim, contact the Claims Administrator at the address
   below, by email at info@CenteneSecuritiesLitigation.com, or by toll-free phone at 1-888-964-0670, or you
   may visit www.CenteneSecuritiesLitigation.com. DO NOT call Centene or its counsel with questions
   regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY FIRST-CLASS MAIL,
POSTMARKED NO LATER THAN ______________, 2020, ADDRESSED AS FOLLOWS:

                                         Centene Securities Litigation
                                        c/o JND Legal Administration
                                                PO Box 91364
                                              Seattle, WA 98111

       A Claim Form received by the Claims Administrator shall be deemed to have been submitted when
posted, if a postmark date on or before ____________, 2020 is indicated on the envelope and it is mailed First
Class, and addressed in accordance with the above instructions. In all other cases, a Claim Form shall be
deemed to have been submitted when actually received by the Claims Administrator.

      You should be aware that it will take a significant amount of time to fully process all of the Claim
Forms. Please be patient and notify the Claims Administrator of any change of address.

#1360621




                                                    Page 10
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 90 of 105 PageID #:
                                    2408




                   Exhibit A-3
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 91 of 105 PageID #:
                                    2409


                                                                                      Exhibit A-3

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

    ISRAEL SANCHEZ, Individually and On            Case No. 4:17-cv-00806-AGF
    Behalf of All Others Similarly Situated,

                         Plaintiff,

          v.

    CENTENE CORP., MICHAEL F.
    NEIDORFF, and JEFFREY A.
    SCHWANEKE,

                         Defendants.

           SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND
         PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;
       AND (III) MOTION FOR ATTORNEYS’ FEES AND LITIGATION EXPENSES

TO:       All persons and entities who purchased the common stock of Centene Corporation
         (“Centene”) during the period from May 24, 2016 through July 25, 2016, inclusive, and
         who were damaged thereby (the “Settlement Class”).1
PLEASE READ THIS NOTICE CAREFULLY. YOUR RIGHTS MAY BE AFFECTED
BY A CLASS ACTION LAWSUIT PENDING IN THIS COURT.

       YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules of Civil
Procedure and an Order of the United States District Court for the Eastern District of Missouri
(the “Court”), that the above-captioned litigation (the “Action”) is pending in the Court.
        YOU ARE ALSO NOTIFIED that Lead Plaintiff in the Action has reached a proposed
settlement of the Action for $7,500,000 in cash (the “Settlement”), that, if approved, will resolve
all claims in the Action.
       A hearing will be held on _____________, 2020 at __:__ _.m., before the Honorable
Audrey G. Fleissig at the United States District Court for the Eastern District of Missouri,
Courtroom 12 South, Thomas F. Eagleton U.S. Courthouse, 111 South 10th Street, St. Louis,
MO 63102, to determine whether: (i) the proposed Settlement should be approved as fair,

1
  Certain persons and entities are excluded from the Settlement Class by definition as set forth in
the full Notice of (I) Pendency of Class Action and Proposed Settlement; (II) Settlement Fairness
Hearing; and (III) Motion for Attorneys’ Fees and Litigation Expenses (the “Notice”), available
at www.CenteneSecuritiesLitigation.com.
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 92 of 105 PageID #:
                                    2410


reasonable, and adequate; (ii) for purposes of the proposed Settlement only, the Action should be
certified as a class action on behalf of the Settlement Class, Lead Plaintiff should be certified as
Class Representative for the Settlement Class, and Lead Counsel should be appointed as Class
Counsel for the Settlement Class; (iii) the Action should be dismissed with prejudice against
Defendants, and the Releases specified and described in the Stipulation and Agreement of
Settlement dated March 5, 2020 (and in the Notice) should be granted; (iv) the proposed Plan of
Allocation should be approved as fair and reasonable; and (v) Lead Counsel’s application for an
award of attorneys’ fees and expenses should be approved.
       If you are a member of the Settlement Class, your rights will be affected by the
pending Action and the Settlement, and you may be entitled to a payment from the
Settlement. If you have not yet received the Notice and Claim Form, you may obtain copies of
these documents by contacting the Claims Administrator at Centene Securities Litigation, c/o
JND Legal Administration, P.O. Box 91364, Seattle, WA 98111; 1-888-964-0670; or
info@CenteneSecuritiesLitigation.com. Copies of the Stipulation of Settlement, Notice and
Claim     Form    can    also     be    downloaded      from    the   Settlement    website,
www.CenteneSecuritiesLitigation.com.
        If you are a member of the Settlement Class, in order to be eligible to receive a payment
from the Settlement, you must submit a Claim Form postmarked no later than _____________,
2020. If you are a Settlement Class Member and do not submit a proper Claim Form, you will
not be eligible to receive a payment from the Settlement but you will nevertheless be bound by
any judgments or orders entered by the Court in the Action (including the releases provided
therein).
        If you are a member of the Settlement Class and do not exclude yourself from the
Settlement Class, you will be bound by any judgments or orders entered by the Court in the
Action (including the releases provided therein). If you are a member of the Settlement Class
and wish to exclude yourself from the Settlement Class, you must submit a request for exclusion
such that it is received no later than _____________, 2020, in accordance with the instructions
set forth in the Notice. If you properly exclude yourself from the Settlement Class, you will not
be bound by any judgments or orders entered by the Court in the Action and you will not be
eligible to receive a payment from the Settlement.
        Any objections to the proposed Settlement, the proposed Plan of Allocation, or Lead
Counsel’s motion for attorneys’ fees and litigation expenses, must be filed with the Court and
delivered to Lead Counsel and Defendants’ Counsel such that they are received no later than
_____________, 2020, in accordance with the instructions set forth in the Notice.
Please do not contact the Court, the Clerk’s office, Defendants, or their counsel regarding
this notice. All questions about this notice, the proposed Settlement, or your eligibility to
participate in the Settlement should be directed to the Claims Administrator or Lead
Counsel.




                                                 2
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 93 of 105 PageID #:
                                    2411


      Requests for the Notice and Claim Form should be made to:
                               Centene Securities Litigation
                              c/o JND Legal Administration
                                     P.O. Box 91364
                                    Seattle, WA 98111

                                    1-888-964-067
                           www.CenteneSecuritiesLitigation.com


      Inquiries, other than requests for the Notice and Claim Form, should be made to Lead
Counsel:
                BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
                             Jonathan D. Uslaner, Esq.
                        2121 Avenue of the Stars, Suite 2575
                              Los Angeles, CA 90067
                                   (800) 380-8496
                             settlements@blbglaw.com


DATED: _____________                            BY ORDER OF THE COURT
                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF MISSOURI




                                            3
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 94 of 105 PageID #:
                                    2412




                      Exhibit B
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 95 of 105 PageID #:
                                    2413


                                                                                         Exhibit B

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 ISRAEL SANCHEZ, Individually and On                Case No. 4:17-cv-00806-AGF
 Behalf of All Others Similarly Situated,

                        Plaintiff,

       v.

 CENTENE CORP., MICHAEL F.
 NEIDORFF, and JEFFREY A.
 SCHWANEKE,

                        Defendants.

               JUDGMENT APPROVING CLASS ACTION SETTLEMENT
                         AND ORDER OF DISMISSAL

       WHEREAS, a securities action is pending in this Court entitled Sanchez v. Centene Corp.,

Case No. 4:17-cv-00806-AGF (the “Action”);

       WHEREAS, (a) Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund (“Lead

Plaintiff”), on behalf of itself and the Settlement Class (defined below), and (b) defendant Centene

Corporation (“Centene” or the “Company”) and defendants Michael F. Neidorff and Jeffrey A.

Schwaneke (collectively, the “Individual Defendants,” and, together with Centene, “Defendants”)

have entered into a Stipulation and Agreement of Settlement dated March 5, 2020 (the

“Stipulation”), that provides for a complete dismissal with prejudice of the claims asserted against

Defendants in the Action on the terms and conditions set forth in the Stipulation, subject to the

approval of this Court (the “Settlement”);

       WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 96 of 105 PageID #:
                                    2414


       WHEREAS, by Order dated ____________, 2020 (the “Preliminary Approval Order”),

this Court: (a) found, pursuant to Rule 23(e)(1)(B), that it (i) would likely be able to approve the

Settlement as fair, reasonable, and adequate under Rule 23(e)(2) and (ii) would likely be able to

certify the Settlement Class for purposes of the Settlement; (b) ordered that notice of the proposed

Settlement be provided to potential Settlement Class Members; (c) provided Settlement Class

Members with the opportunity either to exclude themselves from the Settlement Class or to object

to the proposed Settlement; and (d) scheduled a hearing regarding final approval of the Settlement;

       WHEREAS, due and adequate notice has been given to the Settlement Class;

       WHEREAS, the Court conducted a hearing on ___________, 2020 (the “Settlement

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement

are fair, reasonable, and adequate to the Settlement Class, and should therefore be approved; and

(b) whether a judgment should be entered dismissing the Action with prejudice as against the

Defendants; and

       WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

       1.      Jurisdiction – The Court has jurisdiction over the subject matter of the Action, and

all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties and

each of the Settlement Class Members.

       2.      Incorporation of Settlement Documents – This Judgment incorporates and makes

a part hereof: (a) the Stipulation filed with the Court on March __, 2020; and (b) the Notice and

the Summary Notice, both of which were filed with the Court on _____________, 2020.


                                                 2
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 97 of 105 PageID #:
                                    2415


       3.      Class Certification for Settlement Purposes – The Court hereby certifies, for the

purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of

the Federal Rules of Civil Procedure on behalf of the Settlement Class consisting of all persons

and entities who purchased the common stock of Centene during the period from May 24, 2016

through July 25, 2016, inclusive (the “Class Period”) and who were damaged thereby (the

“Settlement Class”). Excluded from the Settlement Class are (i) Defendants; (ii) members of the

Immediate Family of each Individual Defendant; (iii) any person who was an Officer or director

of Centene; (iv) any firm or entity in which any Defendant has or had a controlling interest; (v) any

person who participated in the wrongdoing alleged; (vi) Defendants’ liability insurance carriers;

(vii) any affiliates, parents, or subsidiaries of Centene; (viii) all Centene plans that are covered by

ERISA; and (ix) the legal representatives, agents, affiliates, heirs, beneficiaries, successors-in-

interest, or assigns of any excluded person or entity, in their respective capacity as such. [Also

excluded from the Settlement Class are the persons and entities listed on Exhibit 1 hereto who or

which are excluded from the Settlement Class pursuant to request.]

       4.      Settlement Class Findings – For purposes of the Settlement only, the Court finds

that each element required for certification of the Settlement Class pursuant to Rule 23 of the

Federal Rules of Civil Procedure has been met: (a) the members of the Settlement Class are so

numerous that their joinder in the Action would be impracticable; (b) there are questions of law

and fact common to the Settlement Class which predominate over any individual questions; (c) the

claims of Lead Plaintiff in the Action are typical of the claims of the Settlement Class; (d) Lead

Plaintiff and Lead Counsel have and will fairly and adequately represent and protect the interests

of the Settlement Class; and (e) a class action is superior to other available methods for the fair

and efficient adjudication of the claims on the Settlement Class in the Action.


                                                  3
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 98 of 105 PageID #:
                                    2416


       5.      Adequacy of Representation – Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, and for the purposes of the Settlement only, the Court hereby appoints Lead Plaintiff

as Class Representative for the Settlement Class, and appoints Lead Counsel Bernstein Litowitz

Berger & Grossmann LLP as Class Counsel for the Settlement Class. Lead Plaintiff and Lead

Counsel have fairly and adequately represented the Settlement Class both in terms of litigating the

Action and for purposes of entering into and implementing the Settlement and have satisfied the

requirements of Federal Rules of Civil Procedure 23(a)(4) and 23(g), respectively.

       6.      Notice – The Court finds that the dissemination of the Notice and the publication

of the Summary Notice: (a) were implemented in accordance with the Preliminary Approval

Order; (b) constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

(i) the pendency of the Action; (ii) the effect of the proposed Settlement (including the Releases

to be provided thereunder); (iii) Lead Counsel’s motion for attorneys’ fees and Litigation

Expenses; (iv) their right to object to any aspect of the Settlement, the Plan of Allocation, and/or

Lead Counsel’s motion for attorneys’ fees and Litigation Expenses; (v) their right to exclude

themselves from the Settlement Class; and (vi) their right to appear at the Settlement Hearing;

(d) constituted due, adequate, and sufficient notice to all persons and entities entitled to receive

notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal

Rules of Civil Procedure, the United States Constitution (including the Due Process Clause), the

Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other

applicable law and rules.    No Settlement Class Member is relieved from the terms of the

Settlement, including the Releases provided for therein, based upon the contention or proof that

such Settlement Class Member failed to receive actual or adequate notice. A full opportunity has


                                                 4
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 99 of 105 PageID #:
                                    2417


been offered to the Settlement Class Members to object to the proposed Settlement and to

participate in the hearing thereon. The Court further finds that the notice provisions of the Class

Action Fairness Act, 28 U.S.C. § 1715 et seq., were fully discharged and that the statutory waiting

period has elapsed. Thus, the Court hereby determines that all Settlement Class Members are

bound by this Judgment[, except those persons and entities listed on Exhibit 1 to this Judgment].

       7.      Final Settlement Approval and Dismissal of Claims – Pursuant to, and in

accordance with, Rule 23(e)(2) of the Federal Rules of Civil Procedure, this Court hereby fully

and finally approves the Settlement set forth in the Stipulation in all respects (including, without

limitation, the amount of the Settlement, the Releases provided for therein, and the dismissal with

prejudice of the claims asserted against Defendants in the Action), and finds that the Settlement is,

in all respects, fair, reasonable, and adequate to the Settlement Class. Specifically, the Court finds

that (a) Lead Plaintiff and Lead Counsel have adequately represented the Settlement Class; (b) the

Settlement was negotiated by the Parties at arm’s length; (c) the relief provided for the Settlement

Class under the Settlement is adequate taking into account the costs, risks, and delay of trial and

appeal, the proposed means of distributing the Settlement Fund to the Settlement Class; and the

proposed attorneys’ fee award; and (d) the Settlement treats members of the Settlement Class

equitably relative to each other. The Parties are directed to implement, perform, and consummate

the Settlement in accordance with the terms and provisions contained in the Stipulation.

       8.      The Action and all of the claims asserted against Defendants in the Action by Lead

Plaintiff and the other Settlement Class Members are hereby dismissed with prejudice. The Parties

shall bear their own costs and expenses, except as otherwise expressly provided in the Stipulation.

       9.      Binding Effect – The terms of the Stipulation and of this Judgment shall be forever

binding on Defendants, Lead Plaintiff, and all other Settlement Class Members (regardless of


                                                  5
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 100 of 105 PageID #:
                                     2418


whether or not any individual Settlement Class Member submits a Claim Form or seeks or obtains

a distribution from the Net Settlement Fund), as well as their respective successors and assigns.

[The persons and entities listed on Exhibit 1 hereto are excluded from the Settlement Class

pursuant to request and are not bound by the terms of the Stipulation or this Judgment.]

       10.     Releases – The Releases set forth in paragraphs 5 and 6 of the Stipulation, together

with the definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly

incorporated herein in all respects.     The Releases are effective as of the Effective Date.

Accordingly, this Court orders that:

               (a)     Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

Members, on behalf of themselves, and their respective heirs, executors, administrators,

predecessors, successors, and assigns, in their capacities as such, shall be deemed to have, and by

operation of law and of this Judgment shall have, fully, finally, and forever compromised, settled,

released, resolved, relinquished, waived, and discharged each and every Released Plaintiffs’ Claim

against Defendants and all of the Defendants’ Releasees, and shall forever be barred and enjoined

from bringing, asserting, or prosecuting any or all of the Released Plaintiffs’ Claims against any

of the Defendants’ Releasees.

               (b)     Without further action by anyone, and subject to paragraph 11 below, upon

the Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

heirs, executors, administrators, predecessors, successors, and assigns, in their capacities as such,

shall be deemed to have, and by operation of law and of this Judgment shall have, fully, finally,

and forever compromised, settled, released, resolved, relinquished, waived, and discharged each

and every Released Defendants’ Claim against Lead Plaintiff and all of the Plaintiffs’ Releasees,


                                                 6
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 101 of 105 PageID #:
                                     2419


and shall forever be barred and enjoined from bringing, asserting, or prosecuting any or all of the

Released Defendants’ Claims against any of the Plaintiffs’ Releasees. [This Release shall not

apply to any person or entity listed on Exhibit 1 hereto.]

       11.       Notwithstanding paragraphs 10(a) – (b) above, nothing in this Judgment shall bar

any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this

Judgment.

       12.       Rule 11 Findings – The Court finds and concludes that the Parties and their

respective counsel have complied in all respects with the requirements of Rule 11 of the Federal

Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement

of the Action.

       13.       No Admissions – Neither this Judgment, the Stipulation (whether or not

consummated), including the exhibits thereto and the Plan of Allocation contained therein (or any

other plan of allocation that may be approved by the Court), the negotiations leading to the

execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the

Stipulation and/or approval of the Settlement (including any arguments proffered in connection

therewith):

                 (a)    shall be offered against any of the Defendants’ Releasees as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession, or admission by

       any of the Defendants’ Releasees with respect to the truth of any fact alleged by Lead

       Plaintiff or the validity of any claim that was or could have been asserted or the deficiency

       of any defense that has been or could have been asserted in this Action or in any other

       litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any of

       the Defendants’ Releasees or in any way referred to for any other reason as against any of


                                                 7
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 102 of 105 PageID #:
                                     2420


       the Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or

       administrative action or proceeding, other than such proceedings as may be necessary to

       effectuate the provisions of the Stipulation;

               (b)    shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or

       construed as, or deemed to be evidence of any presumption, concession or admission by

       any of the Plaintiffs’ Releasees that any of their claims are without merit, that any of the

       Defendants’ Releasees had meritorious defenses, or that damages recoverable under the

       Complaint would not have exceeded the Settlement Amount or with respect to any liability,

       negligence, fault, or wrongdoing of any kind, or in any way referred to for any other reason

       as against any of the Plaintiffs’ Releasees, in any arbitration proceeding or other civil,

       criminal, or administrative action or proceeding, other than such proceedings as may be

       necessary to effectuate the provisions of the Stipulation; or

               (c)    shall be construed against any of the Releasees as an admission, concession,

       or presumption that the consideration to be given under the Settlement represents the

       amount which could be or would have been recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel may refer to and

rely on this Judgment and the Stipulation to effectuate the protections from liability granted

hereunder and thereunder or otherwise to enforce the terms of the Settlement, including but not

limited to by filing the Stipulation and/or this Judgment in any other action that may be brought

against them in order to support a defense or counterclaim based on principles of res judicata,

collateral estoppel, release, good faith settlement, judgment bar or reduction, or any other theory

of claim preclusion or issue preclusion or similar defense or counterclaim.




                                                 8
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 103 of 105 PageID #:
                                     2421


       14.     Retention of Jurisdiction – Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

the administration, interpretation, implementation, and enforcement of the Settlement; (b) the

disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or Litigation

Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund; (d) any motion

to approve the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and

(f) the Settlement Class Members for all matters relating to the Action.

       15.     Separate orders shall be entered regarding approval of a Plan of Allocation and the

motion of Lead Counsel for attorneys’ fees and Litigation Expenses. Such orders, or any appeal

from any order relating thereto or reversal or modification thereof, shall in no way affect or delay

the finality of this Judgment and shall not affect or delay the Effective Date of the Settlement.

       16.     Modification of the Agreement of Settlement – Without further approval from

the Court, Lead Plaintiff and Defendants are hereby authorized to agree to and adopt such

amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the

Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially

limit the rights of Settlement Class Members in connection with the Settlement. Without further

order of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of time to

carry out any provisions of the Settlement.

       17.     Termination of Settlement – If the Settlement is terminated as provided in the

Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall be

vacated, rendered null and void, and be of no further force and effect, except as otherwise provided

by the Stipulation, and this Judgment shall be without prejudice to the rights of Lead Plaintiff, the




                                                 9
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 104 of 105 PageID #:
                                     2422


other Settlement Class Members, and Defendants, and the Parties shall revert to their respective

positions in the Action immediately prior to the execution of the Stipulation.

       18.     Entry of Final Judgment – There is no just reason to delay the entry of this

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly

directed to immediately enter this final judgment in this Action.

       19.     The Court’s orders entered during this Action relating to the confidentiality of

information shall survive this Settlement.

       SO ORDERED this _______ day of ______________, 2020.



                                             ________________________________________
                                                   The Honorable Audrey G. Fleissig
                                                      United States District Judge




                                                10
Case: 4:17-cv-00806-AGF Doc. #: 116-1 Filed: 03/12/20 Page: 105 of 105 PageID #:
                                     2423


                                       Exhibit 1

  [List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]




                                           11
